   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 1 of 46




        AUSCRIPT AUSTRALASIA PTY LIMITED
        ABN72 110 028 825                                                                        FT
                                                                         FASTER, BETTER EVIDENCE DELIVERY Si^CE 1921
        Level 22, 179 Turbot Street, Brisbane QLD 4000
        PC) Box 13038 George St Post Shop, Brisbane QLD 4003

        1 : 1800 AUSCRIPT (1800 287 274)    F:   1300 739 037
        E: clientservices@auscript.com.au   W: www.auscript.com.au




        TRANSCRIPT OF PROCEEDINGS
                                                 TRANSCRIPT SENSITIVE


                                                                                         O/N 1 1-431 147


                   AUSTRALIAN TAXATION OFFICE




                   RECORD OF INTERVIEW




                   INTERVIEWER:                     GREG O'MAHONEY



                   INTERVIEWEE:                     CRAIG WRIGHT




                   ALSO PRESENT:                    ANDREW SOMMERS




                   CONDUCTED AT:                    ATO OFFICE




                   DATE:                            MONDAY, 18 AUGUST 2014



                   TIME:                            4.31 PM




                   TRANSCRIBED BUT NOT RECORDED BY
                   AUSCRIPT AUSTRALASIA PTY LIMITED




        WRIGHT, 18.8.14
                                                 Transcript Sensitive




CONFIDENTIAL                                                                                   DEFAUS 00560317
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 2 of 46




                      Interview conducted with Craig Wright
                                         On the 1 8th August 201 4
                                        Australian Taxation Office

                                      Interviewers: Greg O'Mahoney

    5

        O'Mahoney   For the record it's Greg O'Mahoney at 4.31 on Monday, 18 August 2014
                    reconvening the interview of Dr Wright. Thank you for coming back, Dr
                    Wright. Could I start, Dr Wright, by saying this: you will remember last week
                    there was a number of questions and answers about the supplies that are the
   10               subject of this dispute —

        Wright      Yes.

        O'Mahoney   — the ITCs that have been claimed. There is a few discrete questions about
                    those that I will come back to in the course of today. Could we move on to the
                    different question of consideration, and I think you would appreciate that's an
   15               important part of this dispute, and could I start with, I guess, the basic
                    question of how were these supplies paid for by Coin Exchange?

        Wright      What do you mean "how were they              paid for by Coin Exchange"?

        O'Mahoney   Well, what was - the position is, as I understand it, that it's asserted that Coin
                    Exchange made some acquisitions and I think it's also asserted that
   20               consideration was paid in respect of those acquisitions.

        Wright      Mm.

        O'Mahoney   We just want to understand what was the consideration, how were these
                    acquisitions paid for, in other words.

        Wright      Well, there were transfer of rights, as we discussed several times, so
   25               software, as in rights to use, etcetera, etcetera, on one side, rights to claim
                        on the other.

        O'Mahoney   So it's clear that you say software flowed one way, that was one part of the
                    exchange.

        Wright      Mm.

   30   O'Mahoney   I guess I want to focus in on the other flow, that the consideration going the
                    other way. Can you just explain that, the flow of rights to bitcoin. What does
                    that mean?

        Wright      The right to call on a number of bitcoin.

        O'Mahoney   Okay. When you say "the right to call on", what do you mean by that?

   35   Wright      A legal right to have a number of bitcoin in a wallet aside.

        O'Mahoney   A legal right to have? How does that differ from actually using bitcoin, paying
                    by way of bitcoin for acquisition?

        Wright      bitcoin is something in a ledger, so it's - 1 can have a right to cash in a bank
                    and not have the actual cash.

   40   O'Mahoney   So is this the case, because I just want to apply that answer to a non-bitcoin
                    situation, is it analogous to this: say you had a pool of gold bars or a pool of
                    cash in a bank, that the consideration was the transfer of an interest or a right
                    to, an interest in or a right to, those gold bars or that cash. Is that —

        Wright      That's fairly much it, yes.



                                                  Page 1 of 45




CONFIDENTIAL                                                                                     DEFAUS 00560318
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 3 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   And how does that work? The entity that acquires the interest, what is it in a
                    position to do with that interest?

        Wright      If I have a right to gold bars held in a Suisse bank account, such as a gold
                    certificate, what does that entail me, enable me to do? I can transfer rights.

    5   O'Mahoney   All right. So is that one way of saying that on the gold bar scenario that the
                    person who has the interest transferred to him or her is able to actually call
                    upon them, actually take possession of them or use them; is that what you
                    mean?

        Wright      Within certain sort of conditions, whatever else. If you're talking gold bars,
   10               then it would depend on whether you have a numbered or an unnumbered
                    certificate.

        O'Mahoney   Okay. Can we focus on bitcoin. What does the person who receives the
                    transfer of these rights, what position is that entity or he or her in, in respect of
                    the bitcoin?

   15   Wright      You have a right to call on or arrange to be transferred or whatever else a
                    number of bitcoins held overseas.

        O'Mahoney   Does that include a right to useless that bitcoin as, I guess, a currency going
                    forward?

        Wright      As a currency, yes. The terms were sort of set originally which involved it
   20               being currency, unless it's overseas.

        O'Mahoney   Just as an aside on that point, one thing that my research, which is incredibly
                    brief compared to your, in relation to crypto currency has revealed is this, that
                    bitcoins have in their history been very, very volatile in terms of their value. Is
                    that a fair assessment?

   25   Wright      So is the Australian dollar, so is gold.

        O'Mahoney   Well, except currencies        currencies in gold       currencies have volatility as
                    well, but in a relative sense the volatility of bitcoin is quite extraordinary
                    compared to        currencies; would you accept that?

        Wright      Zimbabwe dollar, one Zimbabwe dollar can't even buy you a grain of sand at
   30               the moment. I believe the typical currency note is now in the hundred trillion
                    dollars in Zimbabwe dollars.

        O'Mahoney   And equally you could cite the example of the Argentinian peso after
                    Argentina's default, but let's talk in general terms.
        Wright      Equally, one ounce of gold in the US was a dollar just a hundred years ago.

   35   O'Mahoney   Okay. But I'm talking more day-to-day, week-to-week, month-to-month
                    volatility, around I accept that in currencies there are in our lifetimes —

        Wright      The       the whatever else.

        O'Mahoney   — extraordinary - if I could just finish - there are some extraordinary moves
                    and fluctuations in currencies. Do you accept that bitcoin does have a
   40               volatility that is quite extreme relative to most currencies?

        Wright      No. Actually, most currencies would be - 1 mean, there's over 120 different
                    currencies in the world, and bitcoin is probably about 30th on volatility.

        O'Mahoney   In the last 10 years what has been the highest value of bitcoin and the lowest?




                                               Page 2 of 45




CONFIDENTIAL                                                                                     DEFAUS 00560319
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 4 of 46

        Interview Conducted with Craig WRIGHT

        Wright      Approximately $120, and the lowest, but that's a bad analogy, that's like
                    saying - all right, that's the old statistical joke - my head is in the oven, my foot
                    is in a fridge and on average the temperature is good.

        O'Mahoney   So what's the lowest point?

    5   Wright      It started and it has increased. We're talking about something that started
                    from zero value because I couldn't even buy a pizza with it back when I had
                    these things, hence why you guys called it a hobby

        O'Mahoney   Just so that we have a clear picture, we're talking about a valuation spread
                    that, I mean, might be from zero and I appreciate that that's a starting point
   10               and it's not really a realistic low point, if you like, it was an   currency at that
                    point in time, but is that really the ultimate spread, about $120, from very, very
                    low numbers to 120?

        Wright      If I'm right, the ultimate spread will be about 10 million dollars per bitcoin.

        O'Mahoney   Okay. Which speaks to a very large level of volatility.

   15   Wright      No. It speaks to the growth of a new currency.

        O'Mahoney   One issue that just arises, and as I said it's a side point, but when using
                    bitcoin as a form of consideration for substantial transactions, is there a
                    degree of concern about the value of them, the fluctuating value of them?

        Wright      There's an issue with using American dollars in that way. You're not going to
   20               get me to say that it's not a currency because it is volatile when it has got 90
                    other currencies that are actually more volatile than it. I mean —

        O'Mahoney   I have to say, you're a student in bitcoin. I have looked at the charts in bitcoin
                    and I have looked at the charts of the major global currencies —

        Wright      It's an exponential growth.

   25   O'Mahoney   — in the last few years and I have to say if you're saying that the volatility is
                    analogous to major currencies, the charts will speak for themselves, and I
                    don't want to take any more time looking at that. It was just a question about
                    how you accommodate that kind of volatility when you are using bitcoin —

        Wright      It's exponential growth.

   30   O'Mahoney   — in this consideration.

        Wright      It is not going down all the time; it is going up. A year ago at this time it was
                    around $1.36.

        O'Mahoney   All right.

        Wright      So now it is around the $500 mark. It is going up and there are —

   35   O'Mahoney   So you say in the last few years it has gone from - one bitcoin has gone from
                    $1 .36 —

        Wright      No, 136.

        O'Mahoney   136 to---

        Wright      Around 500.

   40   O'Mahoney   500.

        Wright      Which is       a little bit at the moment.

        O'Mahoney   Can I ask this, that last week we spoke about Coin Exchange being part of a
                    group.




                                                Page 3 of 45




CONFIDENTIAL                                                                                     DEFAUS 00560320
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 5 of 46

        Interview Conducted with Craig WRIGHT

        Wright      Mm.

        O'Mahoney   A group of entities that you controlled that tend to interact with one another
                    commercially.

        Wright      Yes.

    5   O'Mahoney   Remember we discussed that, and I want to understand this, how many
                    entities are there within the group that use this funding mechanism, this - -

        Wright      All of them.

        O'Mahoney   All of them? Okay. So that is seven or eight entities that use —

        Wright      Yes.

   10   O'Mahoney   Do they all use as consideration the same rights to bitcoin in the same source,
                    from the same source; ie, the same trust?

        Wright      The same group source, yes.

        O'Mahoney   Yes. So that that Seychelles trust, I think we called it that in shorthand last
                    week, that Seychelles trust is really the funding source for seven or eight
   15               entities. They each are able to transact —

        Wright      There is a loan that has been          to that, yes.

        O'Mahoney   All right. But each of those seven or eight entities transact using rights to
                    bitcoin held by that trust?

        Wright      The bitcoin held by that trust, yes.

   20   O'Mahoney   Can I ask this before I dig into the specifics of how that works, can you tell us
                    what you know about the Seychelles trust?

        Wright      I know it's a trust in the Seychelles, I know the people who were involved in
                    setting it up, I know I was involved in part and I know why.

        O'Mahoney   Okay. Can we unpack that. A trust in the Seychelles, who apart from you
   25               was involved in setting it up?

        Wright      Dave Kleiman.

        O'Mahoney   Who else?

        Wright      Wen.

        O'Mahoney   Wen.

   30   Wright      Wen Nguyen.

        O'Mahoney   Okay. Wen, Wen Nguyen. Who else?

        Wright      Tim, and I can't remember his last name off the top of my head, and I don't
                    remember the - but I've got - 1 couldn't tell the other people off the top of my
                    head.

   35   O'Mahoney   Are there many other people?

        Wright      No. But you guys have been sent their names before.

        O'Mahoney   And Tim, tell us about him, what does he do?

        Wright      He worked for Playboy Gaming.

        O'Mahoney   Playboy Gaming being?

   40   Wright      Playboy Gaming.




                                                  Page 4 of 45




CONFIDENTIAL                                                                                   DEFAUS 00560321
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 6 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   What does it do?

        Wright      Casinos.

        O'Mahoney   Online casinos?

        Wright

    5   O'Mahoney   Okay. It's a        in the gaming industry?

        Wright      Yes.

        O'Mahoney   And how do you know Tim?

        Wright      I was involved with possibly setting up a casino in Australia back for over a
                    decade ago now, about Senator Olsten kyboshed everything.

   10   O'Mahoney   All right. And so they're the names of the people involved in it. Can you tell
                    us about how it came to be created, the circumstances, if you could just talk
                    us through the circumstances of the trust establishment?

        Wright      Basically, I had a lot of bitcoin. It was transferred over to be overseas for a
                    consideration of $5000. Basically because - which was actually higher than
   15               the market value at the time. The $5000 - you know, the whole of the bitcoin
                    that I transferred    to even $5000. The reason being the ATO wanted to
                    call it all a hobby and whatever else and were trying to bankrupt me and I was
                    getting divorced from my wife. I negotiated that I keep these, she could have
                    the business, which she didn't actually go anywhere after she did it, but
   20               anyway.


        O'Mahoney   Was it your decision to set it up in the jurisdiction of the Seychelles?

        Wright      Yes.

        O'Mahoney   And how did these other individuals, Mr Kleiman, Nguyen - it's Ms Nguyen,
                    isn't it?

   25   Wright      Yes.

        O'Mahoney   And Tim, whose last name we can't remember, how did they come to be
                    involved?

        Wright      Well, I talked to Dave and said, "Look, please do this. I know it has value
                    eventually. Take it over."

   30   O'Mahoney   When you say you know it "has value eventually", what do you mean by that?

        Wright      I've always believed in bitcoin.   I still tell you that it will be at least one - one
                    bitcoin 10 million dollars.

        O'Mahoney   All right.

        Wright      And that's probably a low estimate.

   35   O'Mahoney   Okay. I appreciate you're very bullish on the prospects of             as a currency.
                    Focusing —

        Wright      Not just that. I think it will replace the internet or replace smart currency, it will
                    replace contracting, many things that you don't know yet.

        O'Mahoney   All right.   Focusing not so much on bitcoin as an alternate currency and
   40               potential source of future value, but on the trust structure, how did it come to
                    be that the trust structure was settled upon?

        Wright      The idea was the trust was set up to promote bitcoin to ensure when things
                    became valuable that it was there for the sole reason of promoting it as a



                                                  Page 5 of 45




CONFIDENTIAL                                                                                         DEFAUS 00560322
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 7 of 46

        Interview Conducted with Craig WRIGHT

                    currency and, in particular, doing anything possible to promote it as a
                    replacement currency to fiat.

        O'Mahoney   So was that really the remit of the trust to promote and advance bitcoin?

        Wright      Yes.

    5   O'Mahoney   And how does it go about doing that?

        Wright      It's investing in the research I'm doing that will take all of this into something
                    new.


        O'Mahoney   And how is it so investing?

        Wright      I'm building a super computer at the moment.

   10   O'Mahoney   Can you explain how it is that the trust is investing in that super computer?

        Wright      Overseas interest in bitcoin pays people who are bullish on bitcoin, and there
                    are people out there who are.

        O'Mahoney   And, what, the trust makes an allocation, does it, each year to entities like
                    that?

   15   Wright      No       the loan.

        O'Mahoney   The trust lends money to —

        Wright      To me.

        O'Mahoney   — to you in ways that help you promote bitcoin?

        Wright      Yes.

   20   O'Mahoney   Or entities that you control?

        Wright      Yes.

        O'Mahoney   And tell us about the structure of the trust in materials of its - well, who
                    controls the trust?

        Wright      Partly Wen and partly other people. I can't remember the names. You guys
   25               have got the list. It's in answers I've given. I can't remember all the names off
                    the top of my head.

        O'Mahoney   But in terms of practical control, is it not the case that you control the trust?

        Wright      No. I can't control the trust. I put terms, conditions, everything like that, how it
                    had to be done when I had Dave set it up. So I don't control it; I can act
   30               within bounds.

        O'Mahoney   So how did it come to be that - are all the assets of the trust, they were
                    originally sourced from you?

        Wright      And Dave.

        O'Mahoney   And David.

   35   Wright      Yes.

        O'Mahoney   And what was the rationale for putting those assets within a trust structure that
                    you wouldn't or David wouldn't have control over?

        Wright      What do you mean "David wouldn't have control over"?

        O'Mahoney   Well, just if you think about, if one has assets, to put them into a structure that
   40               one can't control, I just want to understand the rationale behind that.

        Wright      I don't want temptation myself.


                                               Page 6 of 45




CONFIDENTIAL                                                                                       DEFAUS 00560323
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 8 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   So it's a sort of a self-discipline?

        Wright      In a way, yes. This is going to be spent on bitcoin.   If it makes a billion dollars,
                    it will be spent on bitcoin. Not buying a yacht, not buying whatever else. My
                    research and replacing fee of currency. That's what it's doing.

    5   O'Mahoney   Who are the beneficiaries of the trust? Who stand to benefit from that kind of
                    profitability?

        Wright      The world. The world. Every single person, apart from government, and in a
                    way government because it will stop debt financing.

        O'Mahoney   You appreciate that a trust has beneficiaries.

   10   Wright      Yes.

        O'Mahoney   Who are the beneficiaries of this trust?

        Wright      I have a loan.

        O'Mahoney   And you are?

        Wright      Sorry?

   15   O'Mahoney   What does that mean?

        Wright      Well, I've got a loan. That doesn't mean that I'm a beneficiary per se.

        O'Mahoney   All right. What does your loan have to do with your relationship to the trust?

        Wright      The end goal of this trust is promotion of bitcoin.

        O'Mahoney   But I just want to appreciate - 1 appreciate that its remit, as you say, is to
   20               advance bitcoin and that you say a lot of people stand to benefit from that.
                    Specifically, the beneficiaries of this trust, who are they?

        Wright      I don't know exactly.

        O'Mahoney   Is that right?

        Wright      Yes.

   25   O'Mahoney   How is it that you don't know?

        Wright      I told Dave not to tell me all the details.

        O'Mahoney   Why would you request that?

        Wright      Because I didn't trust these guys.

        O'Mahoney   "These guys" meaning?

   30   Wright      Meaning the people who said, "You've got too many degrees. Therefore, you
                    can't claim education any more as an expense", even though it's a valid
                    deduction; for people who said my buying 500 computers was a hobby; for
                    people who said my laying fibre cable in a rural environment was a hobby; for
                    people who complained when I spent a million dollars on computing services
   35               and whatever else, that it was a hobby; for people who said all of this.

        O'Mahoney   Sorry, is the short answer to that question officers of the Commissioner of
                    Taxation?

        Wright      Sorry, what do you mean, sorry?

        O'Mahoney   Well, you keep referring to "the people". I just want to understand who they
   40               are?




                                                Page 7 of 45




CONFIDENTIAL                                                                                    DEFAUS 00560324
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 9 of 46

        Interview Conducted with Craig WRIGHT

        Wright      Well, yes. I didn't trust them at the time because I went forth, I asked them
                    questions, I said, "How do I do these sort of things?" I got instructions in
                    writing about how I transmit and transfer stuff between myself and the
                    company I was setting up, being told I had to put GST on it and then I end up
    5               basically having to fight for the next several years on what I was told to do,
                    and the same here is I went to you guys and did a PBR and got a formal
                    private ruling saying this is what I have to do and basically give everything to
                    everyone, say "These are my wallets", get stat decs along those lines, go to
                    the Tax Office say, "Look, this is what I want to do", and yet end up being
   10               pulled apart again.

        O'Mahoney   In part of that answer you referred to having to charge GST in respect of
                    transactions between entities you controlled.

        Wright      Yes.

        O'Mahoney   Was that a source of annoyance or frustration for you?

   15   Wright      It would have been much easier just to do a transaction without all the GST,
                    yes.


        O'Mahoney   Why do you say that?

        Wright      Because if it's a negative and a positive cancelling each other, then no one
                    wins, and it's a situation where you pay five million dollars and collect five
   20               million dollars. I mean, it's only the external stuff that matters and I tried to
                    explain that to people and they said, "No. You have to do it this way. This is
                    how it works", so yes, I would much prefer not having to do a pop-up plus and
                    minus on GST on entities and when there's no net difference.

        O'Mahoney   When you say that people told you, you have to do it that way, are you talking
   25               about officers of the Commissioner?

        Wright      Yes.

        O'Mahoney   Did you have accountants who were advising you in respect of GST liability?

        Wright      Yes.

        O'Mahoney   And they weren't saying that to you?

   30   Wright      Well, actually, people like Andrew have now - as a lawyer have said I can do it
                    different ways. No one told me that I could do an agency agreement where I
                    have absolute get out of the tax.

        O'Mahoney   When you say "different ways", can you flesh that out a bit? What are these
                    different ways?

   35   Wright      Andrew would have to explain that one to you.       I pay an expensive lawyer to
                    write out documents that say GST neutral, so get him to explain it.

        O'Mahoney   Okay. But one example you just gave there was an agency agreement to get
                    out of the tax.

        Wright      But it's not get out of the task; it is a zero. A hundred thousand, a hundred
   40               thousand; plus a hundred, minus a hundred.

        O'Mahoney   All right.

        Wright      There's no getting out of paying tax.

        O'Mahoney   Coming back to the structure of this trust, is this a fair summary of the
                    position: you've transferred valuable assets to the trust.




                                               Page 8 of 45




CONFIDENTIAL                                                                                     DEFAUS 00560325
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 10 of 46

        Interview Conducted with Craig WRIGHT

        Wright      I valued all of that at $5000 which was actually $500 more than the market
                    value of everything at the time.

        O'Mahoney   Assets of some value to the trust?

        Wright      Yes.

    5   O'Mahoney   That trust has been used as a funding source for seven or eight entities that
                    you control?

        Wright      Yes.

        O'Mahoney   Over a sustained period of time?

        Wright      Yes. Via loans, yes.

   10   O'Mahoney   And you say that you are not aware of who the other beneficiaries of the trust
                    are.


        Sommers     I don't think Dr Wright used the term "other beneficiaries". Dr Wright said he
                    didn't know who the beneficiaries were full stop.

        O'Mahoney   You say that you don't know in those circumstances who the beneficiaries of
   15               the trust are?

        Wright      I know that I can call on bitcoin.

        Sommers     Pursuant to the loan.

        Wright      Mm.

        O'Mahoney   So that just strikes me as odd. I'm just speaking out loud, thinking out loud,
   20               Dr Wright.   Is that the case, that you do not know request who the
                    beneficiaries of the trust are?

        Wright      "Know" is a different word than "suspect".

        O'Mahoney   All right. Well, why don't we start with "suspect" and move to "know"?

        Sommers     Greg, can I just stop you there because I'm struggling to join the dots between
   25               this particular line of questioning and the entitlement of    tax credits.

        O'Mahoney   Well, we can here pause if you want and discuss that, but I can assure you
                    that it's part of the factual landscape that the Commissioner has to investigate
                    to satisfy itself of the claims that are asserted, and I think for good reason. It's
                    at the heart of the consideration that is alleged to have been paid here to
   30               understand what is the structure that held the bitcoin that rights to which or an
                    interest in which was transferred as part of the said consideration.

        Sommers     Just to clarify, none of the assets of the trust have been contended that they
                    formed part of the consideration for any of these transactions.

        O'Mahoney   I appreciate that. An interest is transferred or rights to.

   35   Sommers     No. If I can finish.

        O'Mahoney   Yeah.

        Sommers     It's only the rights that Dr Wright held pursuant to the deed of loan executed
                    by the trust over the 650,000 bitcoin that were the subject of that deed of loan
                    that had been contended that the dealings in those rights - that those bitcoin
   40               held outside the trust were transacted. Therefore, what is in the trust, the
                    beneficiaries of the trust and so on, are entirely irrelevant to the transactions
                    that have taken place because it's only the bitcoin that was the subject of the
                    deed of loan that have been transacted.




                                               Page 9 of 45




CONFIDENTIAL                                                                                    DEFAUS 00560326
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 11 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   Well, I can safely say that there is a relevance that there are lines of inquiry
                    that the Commissioner is pursuing that would make the structure/nature of the
                    trust very relevant. I don't really want to go through what they are.

        Sommers     Well, I've been told, and Mr       have made it clear to me the nature of this
    5               and these discussions related only to the GST audit.

        O'Mahoney   No. That's true. That's absolutely right.

        Sommers     And consequently I can't see the connection.

        O'Mahoney   Well, can I say this, I'm almost through the questioning on the trust. There's
                    two or three more questions to go. If you think that we're dwelling on it for too
   10               long, could you mention that, but if you don't mind I will ask two or three more
                    questions and move on.

        Sommers     Sure.

        O'Mahoney   If you're happy with that. Can I ask Dr Wright, who do you suspect to have
                    been the beneficiaries of the trust?

   15   Sommers     I wouldn't answer that.   It's entirely irrelevant.

        O'Mahoney   Who do you know to be the beneficiaries?

        Wright      I don't know. I told you that one; I suspect.

        O'Mahoney   Okay. So you don't know who any of the beneficiaries of the trust are?

        Wright      No.

   20   O'Mahoney   And you say that is because you asked Mr Kleiman not to tell you?

        Wright      Yes.

        O'Mahoney   Can you just recall for us that conversation? Obviously, it's not a memory
                    test, but to the best of your recollection what did you say and what did he say?

        Wright      Andrew has seen some of the emails. Do you want the full or do you want the
   25               nice version?

        O'Mahoney   Full.

        Wright      There was a lot of swearing and a lot of abuse at the ATO. I called a lot of
                    people a lot of names and occasionally we talked about the trust. There was
                    a lot about Mr Westwood, there were a lot of - 1 was rather frustrated at the
   30               time comments and, basically     whatever we were doing, take this off to
                    and we will do this overseas any way we can and make sure that we set it up
                    so that, well, at the end of the day we        we wanted.

        O'Mahoney   All right. Could I ask Mr Nguyen or Ms Nguyen you mentioned before.

        Wright      Mm.

   35   O'Mahoney   Apologies if I haven't pronounced her name correctly. On the trust document
                    she's identified by reference to Design by Human, a company. What do you
                    know about that company?

        Wright      Just the - I've now taken it over and whatever else. It was reserved by Dave
                    in 201 2. I don't know why he did Design by Human.

   40   O'Mahoney   We've got some information that as at mid-2013 it was more or less a dormant
                    shelf company.

        Wright      It's still basically a dormant shelf company.




                                              Page 10 of 45




CONFIDENTIAL                                                                                   DEFAUS 00560327
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 12 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   It is. Do you know how it came to be that a person purporting to be or how
                    that entity came to be involved in settling a deed document?

        Wright      A shelf company can settle a deed document as far as I know.

        O'Mahoney   And we've also got some information that Ms Nguyen was not at that time
    5               either a director or a shareholder of that company. Do you know how it came
                    to be that there was that association asserted between Ms Nguyen and
                    Design by Human?

        Wright      I know that our accounting practices in the group have not been the best.      I
                    know that we haven't filed things correctly. I know Dave didn't, I know I
   10               haven't, I know Nguyen hasn't. I know we're doing our best to try and fix
                    things. I know that I'm paying lots of money to KPMG and accountants and
                    Andrew and everyone like that to basically go away with these things and I
                    know things are still a mess. I know that we've had board notes that haven't
                    been filed with ASIC correctly. I know that we've had lots of these sort of
   15               things. My speciality isn't as a company secretary or anything like that.
                    Nguyen's     from       she was still young and - -

        O'Mahoney   What's Ms Nguyen's involvement in the group?

        Wright      She was involved back from around 201 1 with us. She wanted to learn,
                    wanted to do whatever. I involved her because anything she could do she
   20               would.

        O'Mahoney   Is Design by Human a company that you consider to be part of the group?

        Wright      Part of the current group? Yes.

        O'Mahoney   Was it part of the group as at mid-2013?

        Wright      Mid-2013, yes.

   25   O'Mahoney   And there's reference no document to another entity, Permanent Success. Is
                    that another company that you know of?

        Wright      Yes.

        O'Mahoney   Is that also a company that was part of the group?

        Wright      Yeah, but it's not really doing anything.

   30   O'Mahoney   It's a dormant company, is it?

        Wright      Yeah.

        O'Mahoney   A sort of shelf company?

        Wright      Just holding assets.

        O'Mahoney   The Craig Wright RND has an entity. What does it do?

   35   Wright      Well, that's me, effectively.

        O'Mahoney   Is that a company that you really control for your own benefit?

        Wright      It's a business. Me.

        O'Mahoney   Yes. Okay.

        Sommers     The ABN belongs to Dr Wright as an individual.

   40   O'Mahoney   Okay. And broadly, you don't need to go into the detail of this, but broadly
                    what does it do as an entity?

        Wright      I do research.



                                              Page 1 1 of 45




CONFIDENTIAL                                                                                DEFAUS 00560328
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 13 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   All right. And does it transact?
        Wright      Yes.

        O'Mahoney   Is it an entity that pays you, is it an entity that you use to invest?

        Wright      It's my business.

    5   O'Mahoney   Okay.

        Sommers     I don't think you understood. It's Dr Wright individually.    It's not - for some
                    reason it has the nomenclature Craig Wright RND, but it is Dr Wright
                    individually.

        O'Mahoney   All right.

   10   Wright      Yeah.    It's just a business name associated with me individually.

        O'Mahoney   Okay. And just one point of clarification. Reviewing the transcript from last
                    week, there was a number of references in the transcript to a trust that was
                    set up in Panama.

        Wright      Mm.

   15   O'Mahoney   Can you tell me what that trust is?

        Wright      No.

        O'Mahoney   You know nothing about it?

        Wright      I know that it's there and I know that, but I don't know all the details. It's all on
                    Dave's hard drive and we can't do anything.

   20   O'Mahoney   What is its connection to the business activities of the group?

        Wright      It was involved with funding things in WNK and          research.

        O'Mahoney   In WNK?

        Wright      Yes.

        O'Mahoney   And how did that come about?

   25   Wright      I don't know.

        O'Mahoney   What do you know about it?

        Wright      I know that it was there and I know that Dave was involved with a few people I
                    know of in Panama and Cost Arica.

        O'Mahoney   And who are they?

   30   Wright      They're people from the gaming industry.

        O'Mahoney   Do you know their names?

        Wright      They're on the list I've sent.

        O'Mahoney   Okay. And is there an ongoing association between group entities and that
                    trust?

   35   Wright      I don't know. I don't know that trust.

        O'Mahoney   But you know the group entities?

        Wright      I know people who have dealt with Dave.

        O'Mahoney   I just want to be clear based on knowledge of the entities within the group, do
                    they have a connection with this Panama trust?

   40   Wright      I don't know. Well, my entities in the group - or, sorry —


                                              Page 12 of 45




CONFIDENTIAL                                                                                     DEFAUS 00560329
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 14 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   We've been talking about seven or eight entities that —

        Wright      I have nothing - 1 have nothing more to do with the Panama trust. I have no
                    idea about it.

        O'Mahoney   Okay. So the seven or eight entities that you control that we've referred to as
    5               "the group", to the best of your knowledge they don't have any connection with
                    this Panama trust?

        Wright      Not directly. They have a connection to WNK and WNK has a connection to
                    the trust, if you can put that together.

        O'Mahoney   Okay. Well, we might come back to that. I've got a few questions I want to
   10               ask you about WNK. Getting back to the operation of the group as a whole,
                    this is an important point, that if it is the case that seven or eight entities,
                    satellite entities within the group, are using the same trust as a funding source


        Wright      The same loans from me.

   15   O'Mahoney   I appreciate, the same loans from you, but all by reference to the same trust
                    as a funding source, in the context of the group, courtesy of that single
                    funding source, it must have had finite resources, it must have had limited
                    spending capacity. What records were kept that would reflect how much was
                    left to be able to be used as consideration from that funding source?

   20   Wright      From the trust or the loan or?

        O'Mahoney   Well, just what records were kept to indicate how much was left within the
                    funding source?

        Wright      You mean the loan?

        O'Mahoney   Yes.

   25   Wright      There's all the accounting records         else.

        O'Mahoney   But one thing that has occurred to me is that all these entities are really
                    transacting by reference to the same - or using consideration from the same
                    funding source. One important thing would be to have a global picture of how
                    depleted the interest is that can be transferred, what is left, what is already
   30               expended. Are you saying that there are records that exist that show - would
                    paint that kind of picture?

        Wright      We've got all the Zero account - like, we use Zero as an accounting source
                    and we've got all the accounting records.

        O'Mahoney   So is it through those Zero accounting records that you say that you're able to
   35               satisfy yourself about what the spending capacity of an individual entity was at
                    any given point in time?

        Wright      Yes.

        O'Mahoney   And what did they reveal to you, those records?

        Sommers     You might need to tie that question down a little bit. That's a very large
   40               question. What do the accounting records represent?

        O'Mahoney   Okay. But in the context of those records being what pointed out to you was
                    the spending capacity of the group entities, can you explain to us what was it
                    about those records that so enlightened you, that made you aware of what
                    was left to spend?

   45   Wright      Accounting records



                                               Page 13 of 45




CONFIDENTIAL                                                                                      DEFAUS 00560330
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 15 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   Were there global accounting records that were kept that would show the
                    picture of the whole funding source, how much had been sent?

        Wright      Of course not. I mean, each company goes into each individual one. I don't
                    then do a - this is tied that way type thing.
                                                           I do it the way that standard
    5               accounting practices have been told to me to do and I'm hiring an accountant
                    at the moment and I'm getting another one and I've got KPMG and this much
                    goes in there, this much goes in there, this much goes in there. The trust has
                    that. I mean, there are set bloody records. There's different entities, this one,
                    this one, this one, and it's not how much this - in an in globo type thing I have
   10               to spend because once it's been transferred there, it's owned by there.

        O'Mahoney   Yeah.   I appreciate that. Could I maybe frame the question —

        Wright      So there's not any how much in globo. If I'm part owner of a hundred different
                    companies and I pay them with cash, then quite simply, I don't get to go and
                    in globo I have this much to spend.

   15   O'Mahoney   No, but Dr Wright, imagine this scenario. Imagine we've got eight companies
                    drawing upon a single funding source called of gold bars that are all using the
                    same funding source to —

        Wright      They don't have the same funding source. They have a capitalisation that we
                    put into them.

   20   O'Mahoney   Just let me finish pause it's - I'd just be interested in your thoughts about this.
                    They're all drawing upon the same funding source.

        Wright      No. They're not. They're capitalised individually. Each company is
                    capitalised individually.

        O'Mahoney   But is, I think you accepted earlier, when transacting, is using the same
   25               funding source for consideration. I thought you said that.

        Wright      There is a pool of rights.

        O'Mahoney   Yes, okay, but just bear with me on this. I just want to run this by you. If
                    seven or eight-related companies are all drawing upon one pile of gold bars to
                    transact with the world at large or with one another, one issue that would arise
   30               is the potential for double-dipping, the potential that multiple companies are - -


        Wright      No. There's not.

        O'Mahoney   Just let me finish.

        Wright      No, no. No. I know what you're saying.

   35   O'Mahoney   Are transacting on the basis of the same store value.

        Wright      But, look, they're issued a number of. They start with that, they get capitalised
                    into them. There's no double-dipping. There's no double-dipping into an
                    accounting system like that. I'm not going to —

        O'Mahoney   But how could you be —

   40   Wright      No. I disagree. There is no double-dipping.

        O'Mahoney   How could you be satisfied that there wasn't double-dipping if you couldn't
                    paint a global picture?

        Wright      Balls if I have a ledger, I don't get to write it off twice. I don't care whether it's
                    dollars or widgets or grain or bitcoin or books. I do it once and it's in a ledger
   45               once. I have an initial allocation. I capitalise it into the second one. If I put



                                                 Page 14 of 45




CONFIDENTIAL                                                                                      DEFAUS 00560331
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 16 of 46

        Interview Conducted with Craig WRIGHT

                    20,000 in here, then I have 20,000 to use. If the first thing says - say we start
                    off with 100,000 hand I go, 20, 20, 20, 20 and whatever else, then this one
                    eventually goes down to zero and that one goes 20, 20, 20, 20, 20. There's
                    no double bloody dipping. It's quite simple. You have that goes to there. It's
    5               not double-dip because they go from there to there.

        O'Mahoney   Okay.

        Wright      The same whether it's cash, strawberries, grain, cars, anything.

        O'Mahoney   Dr Wright, let me comment it this way: as at mid-201 3 what was the
                    maximum spending capacity of the group?

   10   Wright      What do you mean "the maximum spending capacity "?

        O'Mahoney   How much did the group - we've established that it relied upon the same
                    funding source - how much did it have to spend?

        Wright      650 million.

        O'Mahoney   650 million dollars?

   15   Wright      Approximately.    If you look at the value of bitcoin and the amount transferred.

        O'Mahoney   And what would be the best document for us to look at to see that?

        Wright      When you look at the loan document, the amount transferred, you can look at
                    the - just go to xe.com, have a look at what it's actually valued at and it's on a
                    public website.

   20   O'Mahoney   So just be clear, just be clear, the spending capacity of the group was 650
                    million dollars as at mid-2013. That's your recollection?

        Wright      Yes.

        O'Mahoney   And as transactions were entered into it, presumably, that spending
                    compassion decreased; is that true? As transactions are entered into —

   25   Wright      External transactions, yes.

        O'Mahoney   But not internal ones? I'm just wondering why you made that distinction.

        Wright      Well, because if I paid

        Sommers

        Wright      You said the group, okay.

   30   Sommers     You did say group.

        Wright      If I go from group to group, then the group doesn't change. There's no bloody
                    double spending here. Don't try and catch me with that bullshit because, look


        Sommers

   35   O'Mahoney   Dr Wright, there's no one trying to catch you with anything.   I'm trying to ask
                    questions that enable clarification and —

        Wright      If it goes from group to group and you're saying does the group change? No.
                    That simple.

        Sommers     So an intragroup transaction doesn't deplete the resources of the group taken
   40               as a whole.

        O'Mahoney   No.

        Sommers     That's all Dr Wright is saying, I think.


                                               Page 15 of 45




CONFIDENTIAL                                                                                   DEFAUS 00560332
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 17 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   Okay.

        Sommers     Whereas an extra-group transaction, a group transaction from a group
                    member to an external party will deplete the sources of the group.

        O'Mahoney   And, in any event, is the net effect is that at any point in time there's no record
    5               that could paint a picture of the financial position of the trust and show how
                    much has already been spent by way of interest transfer?

        Wright      Are we talking —

        Sommers     The trust or the loan?

        Wright      — the trust or the loan?

   10   O'Mahoney   The loan, the funding mechanism.

        Sommers     So Greg is asking at any point in time could you identify how much was left of
                    the loan that was unexpended?

        Wright      Of course I could.    I go and I look at the accounting sources and I have I go - 1
                    add it up.

   15   O'Mahoney   All right. Was there a record of that?

        Wright      Yes.

        O'Mahoney   There was?

        Wright      Yes.

        Sommers     Is there a single document or is it able to be aggregated out of the Zero
   20               records?

        Wright      I have a set of ledgers, not a single ledger. Each individual entity in the group
                    has its own ledger.

        O'Mahoney   All right.   I mentioned earlier that consideration, I think you understand, is an
                    important part of the dispute.

   25   Wright      Mm.

        O'Mahoney   Whether or not there was consideration.

        Sommers     Actually, I would say it's entirely irrelevant.

        O'Mahoney   All right.

        Sommers     And we've made this submission to the Commissioner on the basis that
   30               they're accruals-based taxpayers and provision of the consideration has
                    nothing to do with their ability the provision      has nothing to do with
                    their ability to claim an input tax credit. So I would like you to bear that in
                    mind.

        O'Mahoney   Certainly, and that's a point on which minds might differ, but can I ask this —

   35   Sommers     I beg your pardon?

        O'Mahoney   I said that's a point on which mind might differ.

        Wright      How?

        O'Mahoney   As to whether or not consideration is an issue —

        Wright      How?

   40   O'Mahoney   — in this dispute.

        Wright      How?


                                                Page 16 of 45




CONFIDENTIAL                                                                                    DEFAUS 00560333
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 18 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   Well, I want to ask you a question that just is quite specific. You have been
                    asked some questions by the Commissioner about how these transactions
                    were paid for; is that correct?

        Wright      Yes.

    5   O'Mahoney   And in answering those questions you've sought to give honest accounts.

        Wright      Yes.

        O'Mahoney   Could I just show you one document that I've been shown which is - I guess it
                    could be summarised as a Q & A type document and it's titled "Items for
                    Clarification". I will just show you the document. If I could draw your
   10               attention, I've got it marked here.   It's question 1 and the answer to question
                    1 . I should just read it onto the record. The question is, "Coin Exchange
                    claim GST credits on the DeMorgan invoices totalling 38-odd million dollars.
                    The tax invoices stated that they were paid. When and how were they paid?
                    If paid by bitcoin, how did Coin Exchange obtain the bitcoins?" and the answer
   15               on this page is, "Coin Exchange received bitcoin as a shareholder capital
                    subscription event. Payment details are in Zero. They are paid in bitcoin.
                    This is reflected in the total equity for the company. The sale follows the
                    format I was instructed in writing by the ATO to use. The IP transfer is for
                    banking software sold from Baraka." Do you want to just have a quick look at
   20               that document?

        Wright      Mm. Is that answer correct?

        Wright      It's one way of putting it. It's not the full thing. It doesn't go into the exact
                    details of all of that. It doesn't go into how the transactions occurred and it
                    doesn't go into the rights and issues and whatever else which got drilled down
   25               into again and again and again.

        O'Mahoney   But there's no mention in that answer at all, correct me if I'm wrong, of rights
                    of loans of equitable interest; is that right?

        Wright      How I did a loan —

        Sommers     What daylight is this

   30   O'Mahoney   I will get instructions on that. Do we have - do we know the date that was —

        Wright      I can find them for you

        Sommers     Every date's our - my concern in relation to this is this is a document that was
                    prepared and answered by Dr Wright without the benefit of legal advice.

        O'Mahoney   Okay.

   35   Sommers     It wasn't until the meeting we had in February in 52 Goulburn Street where I
                    represented Dr Wright that we were aware of the difference in the way in
                    which transactions had occurred, the difference between what Dr Wright saw
                    as transactions involving bitcoin and the way in which they were actually
                    done, and it was at that meeting I became - well, prior to that meeting, and we
   40               sought to explain it to the Commissioner at that meeting, attempted by
                    and Mr Lieske that, actually, there had been a difference in the way in which
                    transactions had been explained in the past and the way in which we now saw
                    them, and we were quite upfront and honest in relation to that difference, and
                    following that meeting Mr Cheshire and Mr Miller here were tasked with              by
   45               Mr Lieske for the Commissioner were tasked with the process of - this is our
                    understanding of the transactions having now got the benefit of legal advice in
                    relation to them, let's have an impact in relation to business activity
                    statements. So we have been through this at considerable length


                                              Page 17 of 45




CONFIDENTIAL                                                                                     DEFAUS 00560334
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 19 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney     No. I appreciate that.

        Sommers — transcript in relation to that February meeting.

        O'Mahoney     I appreciate that.

        Sommers       We were quite clear in relation to there had been a change in the way in which
    5                 we had seen the transaction. So this evolution in the thinking is neither new
                      nor is it novel in relation to this particular matter —

        Wright

        Sommers       — and the difference, as I explained at that meeting, was if you see bitcoin
                      as money, as currency, transacting in equitable rights in relation to currency
   10                 is, you know, in many ways the same as dealing in money in the sense that
                      you're moving around a company sharing the common bank account. It's no
                      different in Dr Wright's mind to a group of companies sharing a common
                      bitcoin wallet, but in reality there was no transfer in relation to the bitcoin from
                      one wallet to another. In those circumstances where there is no movement of
   15                 bitcoin from one wallet to another, it's difficult to see there has been a
                      "payment in bitcoin".

        O'Mahoney     So--

        Sommers       So I'm not quite sure of the point of going back to a document that specifically
                      predates —

   20   O'Mahoney     I just want to —

        Sommers       — a disclosure to the Commissioner about the way in which the transactions
                      have been treated and the difference in the evolution on that thinking.

        O'Mahoney     But the point is, I guess, to ask Dr Wright for some explanation as to the
                      inconsistency, and it's only —

   25   Sommers

        Wright        Because I call it money.

        Sommers       I think there's

        Wright        I keep it calling it money; I call fiat crap.

        Sommers       I think there's an explanation to that inconsistency on the record in relation to
   30                 that February meeting, and I would refer you to that.

        O'Mahoney     Right. I appreciate that. The —

        Wright        I keep saying that —

        Sommers       Craig —

        Wright        Sorry.

   35   O'Mahoney     If I could ask this: beyond what has just been said, Dr Wright, are there any
                      other reasons why there was no mention made at this stage of the interest,
                      the equitable interest that was transferred —

        Wright        What's it got to do with GST?

        O'Mahoney     — for the consideration.

   40   Wright        What's it got to do with GST?

        O'Mahoney     I just want to understand —

        Wright        I was being queried on GST.



                                                 Page 18 of 45




CONFIDENTIAL                                                                                       DEFAUS 00560335
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 20 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   — there's just no mention here to —

        Wright      What has it got to do with GST? In I get a loan from a bank and fund things,
                    what does it have to do with GST?

        O'Mahoney   I'm just trying to understand this answer, Dr Wright, and I don't think that's
    5               responsive.

        Wright      Well, no. I get a loan. I have money in the ledger that is my bank account,
                    because it's not actually money, it's a ledger. I have to pay back that loan and
                    have interest. I buy something with the money that is now in the ledger that is
                    my bank account using my credit card. It is consideration. Do I go to you and
   10               go, "Oh, well, actually, I funded this using a loan and paid interest" for a GST
                    query. Where do I get that - I'm sorry, you keep saying that, basically, this is
                    something separate.     I call bitcoin money.   I don't care whether you do or not.
                    It is.

        O'Mahoney   Out of fairness to you, can I put this to you: is it the case that the position,
   15               that your position in terms of how payments were made for the relevant
                    supplies changed following modification from the Commissioner of the
                    Commissioner's position as to the tax consequences of using bitcoin —

        Wright      No.

        O'Mahoney   — as consideration? All right.

   20   Wright      It was always set up so that bitcoin would never come into Australia until there
                    was a tax position.   I had been approaching people in the ATO not just - for
                    ages before that. I slowly worked my way up to dealing with Michael Hardy.
                    I'd been trying to get all this dealt with, with him.

        O'Mahoney   Okay.

   25   Sommers     And there's an annotation on the deed of loan to that effect.

        O'Mahoney   Tell me this: when these entities transact with one another using the
                    consideration that you've referred us to, how is it reflected in the books and
                    records of the individual entities? How is this, the consideration, reflected in
                    the books and records of the separate entities, the financial accounts?

   30   Wright      With rights to a bitcoin wallet and we distribute. We pay invoice and it all gets
                    matched up.

        O'Mahoney   And in practice what has happened to those rights?

        Wright      Sorry, what do you mean by "what has happened to those rights"?

        O'Mahoney   Well, if I - let's just say I'm running a business and I sell a whole lot of cricket
   35               bats for cash and I obtain that cash and with that cash I might reinvest it in the
                    business, I might expend it on any number of things. The interest that is
                    transferred, how is it being used, if at all? Well, what's being done with the
                    consideration?

        Wright      Into the companies.

   40   O'Mahoney   Yeah.

        Wright      Well, first of all. we capitalised so that we had the shareholding done for each
                    of the entities. It's not just me. That's why the knock-on thing, they're all
                    different. We put in the value of the software that we purchased, the main bit
                    being the external stuff, and at the moment - and Andrew is working on how I
   45               distribute this one without getting into this sort of problem at the moment that
                    we have, which is I've been buying a whole lot of computer equipment.



                                              Page 19 of 45




CONFIDENTIAL                                                                                     DEFAUS 00560336
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 21 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   All right, but —

        Wright      And the current way, Andrew's task is to try and figure out some sort of
                    agency agreement in the trust to each of the things so that there's no GST
                    transmitted internally in the group which I would have loved to have done the
    5               first time and not had all this problem. I mean, the idea was not to have to go
                    negative, positive or anything like that. It was just to capitalise the damn
                    things.

        O'Mahoney   Can I just ask what you mean by that? The first part of that answer you gave
                    immediately before then was you said "the first thing we did was capitalise
   10               them", or you used the word "capitalise". What do you mean when you use
                    that word?

        Wright      What do you mean? What do you mean "capitalise "? "Capitalise" is a fairly
                    standard word. It's put the value of capital in.

        O'Mahoney   Well, in talking about what was done with the consideration, how does that
   15               word "capitalise" apply?

        Wright      I issue - say I have a 10 million dollar capitalisation, I issue something to the
                    value of 10 million dollars to a particular entity.

        O'Mahoney   And is that what you did?

        Wright      Yes.

   20   O'Mahoney   And did Coin Exchange, did the entities that transacted with Coin Exchange
                    do that?

        Wright      Yes.

        Sommers         when - stop, rewind. When you say the entities that transacted with Coin
                    Exchange, do you mean the shareholders or do you mean the company, the
   25               contracting parties?

        O'Mahoney   It's just not clear to me what is done with - when you say the consideration is
                    used to capitalise bit, to inject funds into —

        Wright      Yes.

        O'Mahoney   Do you mean that? Okay. So how does that —

   30   Wright      Shareholders put funds in companies.

        O'Mahoney   All right. So I understand that and I certainly understand the idea of
                    capitalising, using capital to improve the financial position of a company. How
                    does the transfer of this equitable interest in bitcoin achieve that?

        Wright      It has value. You're losing me. I mean —

   35   O'Mahoney   Well, how —

        Wright      — bitcoin is money. You can argue all you want. It is money.

        O'Mahoney   Okay, but how is it that having received this equitable interest in bitcoin, how
                    is it that a company is able to strengthen its capital position?

        Sommers     Sorry, are you saying that you don't accept that the equitable interest in the
   40               bitcoin is an asset?

        O'Mahoney   Well, I'm just curious to hear from Dr Wright about how it is that this interest is
                    able to capitalise as you say, the company.

        Wright      If I have the right to gold bars and I transmit for shares, then I've capitalised a
                    company.




                                               Page 20 of 45




CONFIDENTIAL                                                                                   DEFAUS 00560337
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 22 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   Right. Tell us this, the - 1 will ask you some questions now about the entity
                    WNK, and we touched upon this a little bit last week. There's a number of
                    questions that arise in my mind in respect of WNK, and I will just go through
                    them one-by-one. The first is I understand from the Supreme Court
    5               proceeding pleadings that we discussed last week that there's reference in
                    there to a transaction between yourself and WNK that occurred in something
                    like January of 2009.

        Wright      Yeah.

        O'Mahoney   That occurred in the financial year that —

   10   Wright      Well, not January 2009. That's incorrect.

        O'Mahoney   All right, that occurred sometime in 2009.   I don't think the specific date is
                    important.

        Wright      I think it is.

        O'Mahoney   Well, not in this sense. We've got some information that WNK wasn't in
   15               existence at that time. How is it possible that prior to its —

        Wright      The transactions happened after the ATO issues, so that was 201 0/1 1 .

        O'Mahoney   I have seen in the pleadings some reference to some early transfers involving
                    WNK that date back to 2009.

        Wright      And my pleadings probably are incorrect in a few places.

   20   O'Mahoney   But you gave instruction in respect of those pleadings.

        Wright      I wrote those pleadings.

        O'Mahoney   Right.

        Wright      I told you that last week.

        O'Mahoney   Okay.

   25   Wright      And, no, I'm not professional qualified as a barrister and I don't do good
                    pleadings all the time.

        O'Mahoney   No. I know, but —

        Wright      It was meant to be a non-hostile-type thing where the value of a contract that
                    was signed just days before someone died was meant to be finalised. That
   30               was it.

        O'Mahoney   All right.

        Wright      If David died a week later, it would have been finalised, and —

        O'Mahoney   Was it part of the problem that his illness was very sudden and his death was
                    quite sudden; is that —

   35   Wright      His death was very sudden, yes.

        O'Mahoney   But had he been ill for some time?

        Wright      In all the time I've known him, but I didn't expect him to die.

        O'Mahoney   No. I appreciate that.

        Wright      I mean, he was in a wheelchair the whole time, and bloody lied and said how
   40               well he was doing and everything like that. "Oh, I'm just going to hospital for
                    X, Y, Z. Oh, I will be out again soon", and he was still working in the damn
                    hospital, so what am I meant to think.



                                                 Page 21 of 45




CONFIDENTIAL                                                                                    DEFAUS 00560338
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 23 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   Yeah. Okay. So when we see in the pleadings references to WNK transfer -
                    a transfer involving WNK in 2009, which is prior to its inception, how are we to
                    - 1 appreciate you're not legally trained, but how does one reasonably look at
                    the assertion that an entity transacted prior to its existence?

    5   Wright      You look at the emails and everything like that, that I had as supporting
                    documents that deal with the transfers, the ones between myself and Dave,
                    and look at the dates there.

        O'Mahoney   All right. Moving on to another point of connection with WNK, there have
                    been representations made to the Commissioner, as I understand it, that there
   10               were transfers of interests from WNK to you and then from you to DeMorgan
                    in July 2013. Does that accord with your recollection?

        Wright      Yeah.   I put everything to myself and then to the trust. The trust wasn't set up
                    correctly and whatever else at first, so none of that happened as smoothly as I
                    would have liked.

   15   O'Mahoney   Okay. And by "everything' I think you mean IP sort of the software? So in the
                    first instance it's transferred from WNK to you, and I think the date for that,
                    that we've been given is 9 July 201 3, and some days later there's a transfer
                    from yourself to DeMorgan?

        Wright      Sometime in that quarter, yes.

   20   O'Mahoney   Okay. Now, the first point is —

        Wright      It was meant to actually happen at the beginning of that year, but —

        O'Mahoney   Okay.

        Wright      — with Dave dying and all the rest

        O'Mahoney   It was delayed.

   25   Wright      Yeah.

        O'Mahoney   We might come back to that. The first question I want to ask you about this is
                    the information we have which does appear to be pretty solid is that as at July
                    2013 WNK had actually been dissolved. It had been subject of —

        Wright      Administratively dissolved because it hadn't paid a fee. The same as if I don't
   30               pay it to ASIC, that is - was paid subsequently and that is all forgotten.
                    Basically Florida law is you don't pay your fee on time you're gone. You pay
                    your fee and even if it's late, and the companies existed as if it never
                    disappeared. It is not like it has been struck off here in Australia as in ASIC
                    have made it a deregistered company. It's not the same thing. And I'm not an
   35               expert in Florida company law and I didn't go into what Dave was doing with
                    the company and how well he was managing or anything like that. Wen didn't
                    even know she needed to bloody pay things or file anything.

        O'Mahoney   Did you have the connection with WNK?

        Wright      Yes.

   40   O'Mahoney   What were your points of connection with it?

        Wright      I was a shareholder and I was a friend of Dave's.

        O'Mahoney   And you were a shareholder at the time at which it became administratively
                    dissolved?

        Wright      Yes. And no, I wasn't informed.

   45   O'Mahoney   You weren't informed?


                                             Page 22 of 45




CONFIDENTIAL                                                                                   DEFAUS 00560339
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 24 of 46

        Interview Conducted with Craig WRIGHT

        Wright      No. At any point.

        O'Mahoney   When do you say you became aware that there was this issue?

        Wright      When you guys basically          Tax Office said, "Ah-ha, it's been
                    administratively dissolved", and then I called Wen and went, "Do you realise
    5               you have to pay the corporate fees?" and she went, "What does that mean?"

        O'Mahoney   And —

        Wright      And then I said, "Well, we're going to put you through a director's course."

        O'Mahoney   And do you say that you've been told that or you understand that companies
                    that are administratively dissolved in Florida are able to transact?

   10   Wright      Any transaction that they've done is considered valid as long as the             has
                    been reinstated.

        O'Mahoney   And what's given you that understanding?

        Wright      People from Sunbiz.

        O'Mahoney   What's Sunbiz?

   15   Wright      Sunbiz is the equivalent of ASIC in Florida.

        O'Mahoney   And tell us this: that's the first part of that, I guess, transfer, set of transfers,
                    the transfer from WNK to you, and then we know about the transfer from you
                    to DeMorgan some days later in July of 2013. The curious thing about that
                    latter transfer is - and I'm sure you're aware of this - that that transfer predates
   20               the establishment of the trust and the registration.

        Wright      No. It predates the registration of the trust.

        O'Mahoney   The registration of the business. When you say it doesn't predate the
                    establishment of the trust, what do you say is the date of the establishment of
                    the trust?

   25   Wright      Properly established or initially made a mess of?

        O'Mahoney   Okay. Well, let's go through both of those.

        Wright      Initially it should have been back in June.

        O'Mahoney   June of which year?

        Wright      2013.

   30   O'Mahoney   Okay. So you say the trust should have been established about a month
                    before this transaction?

        Wright      Yes. It was finally done correctly and fixed in late September.

        O'Mahoney   Okay. And why do you say it should have been established then?

        Wright      Because I paid lawyers to establish a mere trust.

   35   O'Mahoney   Who did you pay?

        Wright      Lloyds.

        O'Mahoney   And with what? Did you give them specific instructions to have a trust
                    established as at June 2013?

        Wright      I wanted it as soon as possible.

   40   O'Mahoney   When did you give those instructions?

        Wright      I first talked to them in June 2013.


                                               Page 23 of 45




CONFIDENTIAL                                                                                       DEFAUS 00560340
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 25 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   Say that again?

        Wright      June 2013 ask when I first started talking.

        O'Mahoney   When you first started talking, when did you give specific instructions about
                    establishing a trust?

    5   Wright      Off the top of my head, I don't know.

        O'Mahoney   Would you have documents indicating - 1 think you've indicated that you - it
                    should have been established in June of 2013 pursuant to instructions you
                    gave.

        Wright      I've got documents to Jamie Wilson bitching about the fact that it wasn't set up
   10               correctly.

        O'Mahoney   Okay, but what about - would you have any documents that show that you
                    gave instructions for a trust to be established by June 2013?

        Wright      I didn't say by June —

        O'Mahoney   Or during.

   15   Wright      I said - 1 said I want to set up a trust.

        O'Mahoney   Okay. Wanting something is one thing, I think you would appreciate, and
                    having it happen is another. When —

        Wright      Yes. But if I go to a lawyer and say, "I want you to set me up a trust", I'd
                    generally expect that it will happen.

   20   O'Mahoney   All right. And I'm just asking would you have the records that indicate when
                    you wanted that to happen by?

        Wright      As soon as they could.

        O'Mahoney   It was the instructions       more specific than that?

        Wright      No. I didn't say set me up one on 13 June or anything like that. I just said —

   25   O'Mahoney   Okay. And when did they set up the trust?

        Wright      The first iteration was in July; the second iteration, and that was the crap
                    document —

        O'Mahoney   Which document is that?

        Wright      It was a trust deed that was wrong, all the names were wrong, everything else
   30               walls wrong. It came back in August.

        O'Mahoney   Who was named in that trust deed?

        Wright      I can't remember.

        O'Mahoney   You say the names were wrong.

        Wright      There was no mention of my current wife or anything like this that I wanted.

   35   O'Mahoney   Okay. So the names of the actual parties to the trust were wrong?

        Wright      Yes.

        O'Mahoney   And how does that come about?

        Wright      Jamie was useless. I left Jamie in charge to do some things and Jamie, God
                    knows what the fuck he did. Excuse the language.

   40   O'Mahoney   All right.




                                               Page 24 of 45




CONFIDENTIAL                                                                                  DEFAUS 00560341
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 26 of 46

        Interview Conducted with Craig WRIGHT

        Wright      I have a bit of animosity with Jamie, as you might guess.

        O'Mahoney   And you say this, that the wrong names were plugged into that trust; is that
                    right?

        Wright      Yes.

    5   O'Mahoney   And when was the actual trust established?

        Wright      In September.

        O'Mahoney   So, again, we've got this issue, and I would be grateful for your input on it,
                    how is it that a transfer of significant value was made to a trust prior to its
                    establishment and registration?

   10   Wright      The transfer didn't actually occur until September.

        O'Mahoney   Well, I - - -

        Wright      They were - 1 mean —

        O'Mahoney   I'm pretty sure I've seen —

        Wright      — the actual —

   15   O'Mahoney   Sorry, I —

        Wright      If you look at the things, the actual transfer happened in September. It was
                    backdated. It was meant to happen in the beginning, so the actual transfer
                    happened when everything was there, but if you look at the logs and
                    everything like that in Zero, it all says when it actually occurred, which was - 1
   20               don't remember the exact date, but in September. I didn't really care because
                    it was still the same quarter. I mean, yes, Andrew and everyone calls me up
                    and says, "No. You can't do that", but at the end of the day I don't see why it's
                    such a big issue because July, August, September, it's the same GST
                    reporting quarter. So the fact that I've got something in Zero that's not
   25               actually totally correct - yes, it's a muck up and, yes, I'm trying to do thick
                    better now.     I don't do any accounts any more.   I don't do any of the legal
                    things. He does the bloody contract management now. I don't do any of that.
                    I'm looking at paying bloody two million dollars a year to KPMG to go through
                    these things so that I don't mess it up any more. That's what I'm doing.
   30               Instead of running my bloody business and actually doing my research, I'm
                    spending my time administratively for half my time trying to make sure the Is
                    are dotted and whatever else when it makes no difference. I know everyone
                    gets upset. You say a difference. It's me - something I did to something I did
                    where it cancels out. These ones we're talking about are all zero value.

   35   O'Mahoney   So just to be clear on that, Dr Wright, do you say that if a company or a trust
                    was established on 16 July 2014, say, it wouldn't make any difference if it was
                    16 July or 16 August or 16 September?

        Wright      If I back - no. If the actual thing happened after the thing really existed and
                    we put a backdated invoice, I don't see why it matters. It's still in the same
   40               quarter. It makes no difference to you guys. I know you're being pedantic
                    and you're —

        O'Mahoney   But is that what you say happened here, that there was a backdated invoice?

        Wright      Yes. I can show you that in Zero.

        O'Mahoney   And by "backdated" you mean —

   45   Wright      I meant I covered the whole period for the year.     It was meant to be a year, so
                    I made it 1 July and put "1 July" on the thing because Jamie had fucked it up


                                               Page 25 of 45




CONFIDENTIAL                                                                                    DEFAUS 00560342
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 27 of 46

        Interview Conducted with Craig WRIGHT

                    and I went in and changed it and tried to make it correct, and I made a fuck up
                    and I've done that many times and this is why I'm not touching accounts any
                    more, why I have a professional accountant working for me who does all this
                    now, why I have him as my contract management person.

    5   O'Mahoney   Okay. No. But, Doctor, just to focus, that it's certainly been asserted to the
                    Commissioner that this three-way transfer started on 9 July, WNK to you, then
                    proceeded on 1 6 July, you to DeMorgan. Do you accept that —

        Wright      The actual thing didn't finalise in the Court until after that. The court said will
                    occur by 30 September, and the actual final date, if you like on it, didn't
   10               happen until after that.

        O'Mahoney   So can you explain how it is that the Commissioner has been told that both of
                    these transfers occurred in July?

        Wright      I did the thing and put an invoice that said July.

        O'Mahoney   That is clear, but how is it that it has been said to the Commissioner that these
   15               transactions occurred in July?

        Wright      Because I still see that's not a problem. You guys do.

        O'Mahoney   So you think dates are just fungible, that

        Wright      No. I think it's all in the same period. I think the trust wasn't registered for
                    GST, but it ended up in that same period being registered for GST, so it
   20               transacted in that. So, yes, I consider this isn't an issue because no one has
                    been ripped off anything. No one is out of any money.       I mean, at the end of
                    the day it's a transaction where it zeros out for these ones.

        O'Mahoney   So you would say it's a net sum gain?

        Wright      Net zero.

   25   O'Mahoney   Okay.

        Wright      And I don't think that was a problem. I mean, I was already planning it before
                    then, I was planning the trust, I was planning everything else. I went to the
                    ATO and told them that I was planning all of this, actually months before, and
                    that's how I got the PBR. So it's not like I've gone and tried after the fact to
   30               hide anything. I went to the Commissioner and said, "Look, this is what I've
                    got", and they went through everything about how I'm doing it before they
                    gave me the damn thing.

        O'Mahoney   But what has happened in that process, Dr Wright, in fairness, is that you've
                    gone to the Commissioner and said that two transfers occurred in July of
   35               2013. The Commissioner has looked at those transfers and seen that the
                    second one predated the existence of one of the parties to the transactions.
                    You can see the issue that arises.

        Wright      Then I will change the date on the invoice to actually when it occurred, which
                    is in September, which is the same quarter which makes no difference.

   40   O'Mahoney   Okay. I will just give you just one more opportunity to answer. You say that,
                    but why was it that it was said that both of these transfers occurred in July of
                    2013?

        Wright      Because I'd planned to have them transferred then.

        O'Mahoney   So was it aspirational recording of dates?

   45   Wright      If I have a trust - 1 mean, a trust can be in common law set up because I go
                    and say did, "I set up a trust with you." From a common law point of view a


                                               Page 26 of 45




CONFIDENTIAL                                                                                     DEFAUS 00560343
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 28 of 46

        Interview Conducted with Craig WRIGHT

                    trust doesn't need to be registered for GST or anything like that. The fact that
                    I've been mucking around with a group of lawyers who couldn't get the damn
                    thing right, and it was done in the same quarter, I don't see why that should be
                    a big issue. Why are we doing a - why are we wasting so much time on a
    5               zero sum thing?

        O'Mahoney   Let's move to another issue, Dr Wright. Last week we spoke about the
                    software from Siemens.

        Wright      Yes.

        O'Mahoney   And you indicated that it was - there was specific types or classes of software
   10               that related to - there was within the Siemens software, there were different - 1
                    can't remember the word you used, you might be able to assist he, but
                    "suites" of software, I think, might have been the word that was used.

        Wright             I can't remember

        O'Mahoney   Different suites of software. Can you remember - do you know the names of
   15               the suites of software?

        Wright      Do you remember how many pages there were, Andrew?

        O'Mahoney   If the answer is "no", Dr Wright, the answer is no, but I'm asking the question:
                    do you know the names of those suites?

        Sommers     I don't understand. The names of the suites of all Siemen software or the
   20               names —


        O'Mahoney   No. The ones that we were discussing last week —

        Sommers     The ones were required.

        O'Mahoney   — that were acquired. Yeah.

        Wright      The exact Siemens names, no, but I gave a list to the ATO. You had a
   25               forensic auditor come out. A guy who has got a really good reputation for this
                    sort of stuff, and sat down with me and basically looked at all the - he looked
                    at the licencing that was in my name. Yes, I guess there's also a possibility
                    that there could be another Craig S Wright out there who has bought a big
                    whack of Siemen software and I could have just happened to have also had
   30               his —

        O'Mahoney   Okay. The software itself, have you taken steps to ensure that it's licenced?

        Wright      Did we go through this? I sat down with the ATOs forensic person and logged
                    into the Siemens site and downloaded software based on my licence in front
                    of them.

   35   O'Mahoney   But has it become an issue for you whether or not you did obtain licenced
                    software?

        Wright      It's in my name. I don't really care. If there's another Craig S Wright who was
                    licenced for all the stuff I had, exactly, and I got issued his licence, I would find
                    that a remarkable coincidence.

   40   O'Mahoney   Is there no dispute between you and Mr Ferrier in respect of —

        Wright      Of course there's a dispute.

        O'Mahoney   Okay. What's the nature of that dispute?

        Wright      He didn't give me my bloody gold.

        O'Mahoney   Gold?



                                              Page 27 of 45




CONFIDENTIAL                                                                                    DEFAUS 00560344
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 29 of 46

        Interview Conducted with Craig WRIGHT

        Wright      Yes.

        O'Mahoney   Was that in respect of these transactions?

        Wright      No.

        Sommers     No. It's got nothing to do with the Coin Exchange.

    5   O'Mahoney   All right.

        Wright      He owed me 20 million dollars of fricking gold and he fricking scarpered.

        O'Mahoney   Okay. All right. There's no dispute between you and him, I take it, as to
                    whether or not you acquired software that was licenced.

        Wright      It works.

   10   O'Mahoney   It works, but that's a different answer to —

        Wright      I can log into Siemens and

        O'Mahoney   No, no. Is there a dispute between you and Mr Ferrier as to whether or not
                    you acquired software that was licenced?

        Wright      No.

   15   O'Mahoney   Last week you said that there were some negotiations. Last week you said - 1
                    asked you whether the negotiations with Mr Ferrier in respect of said software
                    were reduced to writing, you might recall, and I think an answer was given that
                    there was Skyping involved, that there was some negotiation over Skype, and
                    I learnt from you that you can actually write whilst Skyping. There is a
   20               messaging service on Skype, and I have seen some documents that reflect
                    the discussions you've referred to between yourself and Mr Ferrier.
                    Unfortunately, I've also learnt in the last week that when you print out Skype
                    messaging documents they go over pages and pages and makes it very, very
                    difficult to —

   25   Wright      Yes. They don't

        O'Mahoney   — read. Could I just get you to look at the most legible of the documents I
                    was able to print out. If you could just cast your eye over that.

        Wright      What am I looking at, sorry?

        O'Mahoney   Just the text, I guess.

   30   Wright      My spelling errors or —

        O'Mahoney   No. It's not a spelling test.

        Wright      Okay.

        O'Mahoney   It's just this one, have a quick look at it.

        Wright      I can do better when I - anyway.

   35   O'Mahoney   Does that accord with your memory? Are they examples of the negotiations
                    and the discussions you were having?

        Wright      They look like some of my Skype things that I had —

        O'Mahoney   With Mr Ferrier.

        Wright      I had - 1 mean, can I say that you altered any of them? I don't believe that
   40               would be the case. I - they look about right.

        O'Mahoney   Okay.




                                               Page 28 of 45




CONFIDENTIAL                                                                                DEFAUS 00560345
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 30 of 46

        Interview Conducted with Craig WRIGHT

        Wright      I haven't memorised my Skype communications with Mr Ferrier.
        O'Mahoney   No. The only thing that occurs to me just reading through the Skype
                    documents that I've looked at is that when one thinks for the values of the
                    transactions that occurred, is it really the case, Dr Wright, that they were the
    5               only written records, that these Skype exchanges are the only written records
                    of the negotiations between you and him?

        Sommers     Negotiations or the agreement?

        O'Mahoney   The negotiations.

        Wright      Why would I need written records other than this for negotiations? You put
   10               things in a contract at the end.

        O'Mahoney   All right. And —

        Wright      I don't do that now.    Even buying a house I don't do it in writing.

        O'Mahoney   There was nothing more formal than these exchanges on Skype that was
                    reduce today writing?

   15   Wright      What's         this is evidence.

        O'Mahoney   No. I'm just asking. And the actual agreement that was reached as well
                    between you and Mr Ferrier, to what extent was that reduced to writing?

        Wright      It was a contract.

        O'Mahoney   But were there drafts of the contract?

   20   Wright      Most likely.

        O'Mahoney   Do you have —

        Wright      Did I keep all the drafts? No. I don't now. Why would I keep drafts of
                    contracts? I don't keep Andrew's stuff in draft either.

        O'Mahoney   Looking —

   25   Wright      I keep the one that actually matters. I mean, what happens if I go to court with
                    a draft contract? Will the judge look at it?

        O'Mahoney   All right.

        Wright      No. I'm - it's a question for you. Will a judge look at a draft contract?

        O'Mahoney   Unfortunately, Dr Wright, I get to ask the questions and you get to answer
   30               them today, but can I show you this summary. That's a summary that's a little
                    neater to read of the Skype exchanges that we've got before you will. Just
                    looking at that, one thing that strikes me is it's not clear at all, and it might be
                    to you looking at those words. It's not clear to me that it was clear to either of
                    you what was actually the subject of the negotiation, exactly what software
   35               was the purchase of which was being negotiated. Am I wrong about that?

        Wright      That's why there's voice call, voice call, voice call, voice call, voice call as
                    well.

        O'Mahoney   Okay.

        Wright      We spoke to each other.

   40   O'Mahoney   Okay. And —

        Sommers     Perhaps you could explain to me what the point of this is. I mean, can we
                    short-cut this by asking Dr Wright, "Did you get the software you wanted?" —



                                                Page 29 of 45




CONFIDENTIAL                                                                                     DEFAUS 00560346
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 31 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   Well - - -

        Sommers     Because I'm not quite sure —

        Wright      Yes. I did.

        Sommers     — what the point of —

    5   O'Mahoney   I want to explore the extent to which the transaction occurred, and that is
                    ultimately the question I'm coming to, and we're pretty well there. I mean, I
                    just wanted to do the groundwork in terms of what consisted of the
                    negotiations, to what extent were they reduced to writing? It sounds like there
                    was certainly an ultimate contract, maybe some drafts, but you haven't kept
   10               them, I think, was your answer, and then —

        Wright      How do I deal with you most of the time, Andrew? In even big things?
                    Andrew is doing a big contract thingy, whatever, agency agreement for me
                    now, and most of it is, "These are my details, do it."

        O'Mahoney   Okay.

   15   Wright      And Andrew might have a whole lot of documents, but —

        O'Mahoney   All right. Well, was there any issue —

        Sommers

        O'Mahoney   Yeah, that's right. They are privileged literally. Tell me this: was there any
                    issue with the software that you obtained from Mr Ferrier?

   20   Wright      It works. I don't have an issue with it now. It's still working. I demonstrated
                    that to the ATO. I downloaded it in front of them. I went through a licencing
                    process.     I gave them licences. I don't —

        O'Mahoney   And you're satisfied that it is legally licensed software?

        Wright      I'm satisfied that it's working, that there's a licence and I can log into the site
   25               and download.

        O'Mahoney   But two parts of —

        Wright      If I go to Microsoft —

        O'Mahoney   Two parts of that answer are about things that have nothing to do with
                    licensing. It's a simple question. Are you satisfied that you've got a legal
   30               licence to the software that you obtained from —

        Sommers     The way in which my client would answer the question is he has no reason to
                    doubt the veracity of the licence that he has. He has logged into the site. It
                    comes up with his name with the access codes that were given as part of the
                    transaction.

   35   O'Mahoney   And how is that licence recorded? If I buy a Microsoft product I get a very
                    silvery Microsoft —

        Wright      No. That's a home user. We have volume licensing at work. I have a
                    website, I log in and it's recorded with my name and the licences on the
                    website and it's the same.

   40   O'Mahoney   And pardon my ignorance, but is there a register, for example, of Siemens
                    software that would show you as the licence - as —

        Wright      How can you ask my client to answer that question?

        O'Mahoney   Well, he might know.




                                              Page 30 of 45




CONFIDENTIAL                                                                                     DEFAUS 00560347
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 32 of 46

        Interview Conducted with Craig WRIGHT

        Wright      I've never worked for Siemens.

        O'Mahoney   No. It didn't come as a suggestion that you did.

        Wright      I know I can go to their website, I can log in with a valid use your name and
                    password that is Craig.Wright and my password and I can bring up something
    5               that says me and my address and my phone number and I can get a list of
                    software and I can click any of it and I can download it, but I can put my
                    details right in there and install it. That's why I care.

        O'Mahoney   But you know that - 1 mean, you know that from ordinary use of computers
                    that the ability to log-in to something to something, I mean, I log into —

   10   Wright      No, no, no, no.

        O'Mahoney   — subscription services.

        Wright      I know from —

        O'Mahoney   It doesn't mean that I'm a legitimate subscriber.

        Wright      No. That's bullshit.

   15   O'Mahoney   In what way?

        Wright      I cannot ordinarily go to Microsoft and just log-in and download a copy of
                    Office without paying for it.   I'm well versed in security. Don't give me that
                    crap.


        O'Mahoney   No, but —

   20   Wright      You cannot go to a random site - 1 can't go to the ATO and just pick a random
                    tax person and get all their details. I get a log-in to a third party site.

        O'Mahoney   But what facilitates, Dr Wright, what facilitates the ability to download it? Is it
                    putting a code in, is it putting a password in or what it?

        Wright      User name, password.

   25   O'Mahoney   All right. Well, let's just say everyone in this room are subscribers to a
                    subscription service, say, an investor letter, but it is the case that people not in
                    this room could plug in the user name and the password who are not
                    legitimate subscribers. Do you accept that?

        Wright      So you're saying that a random person out there with a user name
   30               Craig.Wright who logs in and gets my address, my phone number, which your
                    guys have verified, I sat there with multiple ATO people on multiple occasions
                    and logged in to Siemens and came up with - and showed them my address,
                    my site —

        O'Mahoney   Can I ask this: did you seek advice during this transaction to ensure that you
   35               were getting a licence, licenced software?

        Wright      I don't do that. I negotiated last year a group thing with Microsoft that was
                    worth about a million dollars and I didn't go to Andrew and get advice on that
                    one.


        O'Mahoney   Because I've done some research during the week and there does seem to be
   40               an issue globally of people acquiring unlicensed software.

        Wright      No, no. You're talking about going to a tour site and downloading something
                    illegal that has been cracked. I'm talking about going to Siemens, the
                    manufacturer —

        O'Mahoney   And you say that's what you've done?



                                               Page 31 of 45




CONFIDENTIAL                                                                                     DEFAUS 00560348
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 33 of 46

        Interview Conducted with Craig WRIGHT

        Wright      Yes.

        O'Mahoney   Okay.

        Wright      In front of your - their people.

        O'Mahoney   Okay.

    5   Sommers     And provided screen dumps of the log-ins with it.

        O'Mahoney   Okay. Well, we know that it works.

        Wright      Andrew was actually. What did it say?

        O'Mahoney   I was just - 1 was wanting to probe you on —

        Sommers     Greg's not interested in my answer.

   10   O'Mahoney   We know that it works. I was just wanting to probe you on whether or not it is
                    properly licensed and I don't think we can take that much further, frankly.

        Wright      As far as I'm concerned, it's properly licensed. I went to the Siemens site. If
                    someone had some dealing with a third party - 1 mean, the only way I can see
                    this not being properly licensed is if Siemens in Germany had someone who
   15               had a relationship with Mr Ferrier and illegitimately licensed or gave me a
                    licence to their site and a back door.

        O'Mahoney   I thought you said last week that you had some concerns now about Mr
                    Ferrier's back story; is that right?

        Wright      Yes, but I don't know about the software. I got my software.

   20   O'Mahoney   Okay. Those concerns haven't made you concerned about whether or not it
                    was actually a legal licence that you obtained?

        Wright      I can log in to a third party —

        O'Mahoney   There's no doubt it works.

        Wright      — site —

   25   O'Mahoney   You've made that clear, Dr Wright.

        Wright      — and it works.

        O'Mahoney   It works. We've established that.

        Wright      That's what I get. I mean, I am a buyer in good faith. It works.

        O'Mahoney   All right.

   30   Wright      That's all I care. I have a cryptographic key that works and gives me access.
                    If some sort of nefarious deal was done between an employee of Siemens, for
                    instance, and Mr Ferrier, that didn't involve Siemens, then that's not my
                    problem, I don't really give a rat's.

        O'Mahoney   Do you know anything about such —

   35   Wright      No. I don't. I'm just giving a hypothetical.

        O'Mahoney   All right. Now, looking at another issue, which is the IP licence agreement
                    between you as licensor and coin Exchange as licensee, I think it's dated 22
                    August 2013 —

        Wright      The first one or the second one? The first one was a messed up one and
   40               then there was a resigned one where it was meant to go through the trust.

        O'Mahoney   I'm interested in the one dated 22 August 2013.



                                               Page 32 of 45




CONFIDENTIAL                                                                                DEFAUS 00560349
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 34 of 46

        Interview Conducted with Craig WRIGHT

        Wright      I can't remember which is which. They're both the same date as far as I
                    know.

        O'Mahoney   Okay. Well, let's just talk about them in globo. Tell us about the
                    circumstances that gave rise to that licence agreement.

    5   Wright      Software put into company.

        O'Mahoney   Which software?

        Wright      The banking software and some of - there's a list. I can't remember which bits
                    I distributed to which things off the top of my head. There are hundreds of bits
                    of software —

   10   O'Mahoney   Okay. But some banking software?

        Wright      — and I have given it - sorry?

        O'Mahoney   Some banking software?

        Wright      The list has been given. I am not memorising which business software I've
                    given where. What I have is a series of documents saying where they are.

   15   O'Mahoney   And did the company pay you - what consideration flowed in respect of this
                    licence agreement?

        Wright      That's where rights came into it.

        O'Mahoney   All right. And what was the value of the agreement?

        Wright      Over the period it was in the order of 30 something million dollars or whatever.

   20   O'Mahoney   For that consideration paid by way of - correct me if I'm wrong - rights to
                    bitcoin?

        Wright      Yes.

        O'Mahoney   And by reference to the Seychelles trust that we've spoken about before; is
                    that right?

   25   Wright      The loan via, yes.

        O'Mahoney   Yes. Can you tell us when you say "the loan via", what does that mean to
                    you?

        Wright      Are we going to say this again and again and again?

        Sommers     I believe so. Let's just press on.

   30   Wright      I made a loan to a trust that I helped put stuff into in the first place.

        Sommers     You mean the wrong way around.

        Wright      I got - 1 mean, I had a loan given to me or what did the - however we want to
                    say - the trust gave me right to access bitcoin. I have to repay it. How do the
                    hell do I say that in loans?

   35   Sommers     I know.

        O'Mahoney   And in relation to this IP licence agreement or agreements, were there
                    negotiations between the licensor and the licensee?

        Wright      Did I negotiate myself?

        O'Mahoney   I thought that was going to be your answer. I'm asking the question. Would
   40               there be any documents recording any negotiations in respect to that
                    agreement?




                                              Page 33 of 45




CONFIDENTIAL                                                                                    DEFAUS 00560350
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 35 of 46

        Interview Conducted with Craig WRIGHT

        Wright      I did it at value.

        O'Mahoney   And how did you obtain an understanding of value?

        Wright      Okay. For the stuff in what do you call it - WNK - then that was done by
                    getting an analysis of the software, as in this is how many lines, this is how it's
    5               distributed, etcetera. That was then costed on standard accounting processes
                    where I said treat it as high risk because it's ATO and the accountant comes
                    back and goings, "That's too high, that's too high, that's too high, that's too
                    high", and I reduced it. The original calculation was actually higher and I
                    reduced the value until it was, "Yep, that's right, yep, that's right, yep, that's
   10               right" from an FCA, and that was valued. The other was at cost. It cost me
                    this much, I transferred it for the same with over the years $100,000 or so
                    handling fee maintenance or whatever else for the trust.

        O'Mahoney   Would there be any documents evidencing that valuation process?

        Wright      Yeah. You guys have - the ATOs of got it.

   15   O'Mahoney   Did you engage anyone to value it or retain anyone's services to assist in
                    putting a figure on the value of the software?

        Wright      Did I engage?

        O'Mahoney   Yeah. Engage in one?

        Wright      I got someone to do it.

   20   O'Mahoney   Who was that?

        Wright      Well, I started with going over the COCOMO method and I spoke with my
                    former boss and - former partner of EDO, Alan Granger, and discussed is this
                    right and then we put together documents to do with the valuations.

        O'Mahoney   Where does Mr Granger work?

   25   Wright      He's an accountant. He does his own stuff.

        O'Mahoney   Private practice?

        Wright      Yeah.

        O'Mahoney   And was he a former boss of yours?

        Wright      Yes.

   30   O'Mahoney   And did he have - just describe for us in broad terms the input he had into the
                    valuation process?

        Wright      He told me my initial figures were too high, too high, too high. Basically not
                    that there's not many lines of code, but be less aggressive, treat it this way,
                    that sort of stuff.

   35   O'Mahoney   All right. And why were you so interested in valuation?

        Wright      I wanted to transfer it into my companies. I wanted to get it right. It wasn't
                    about tax. The tax for GST works out neutral. I just wanted to make sure the
                    thing was right because I've got other shareholders who have smaller - 1
                    mean, not as large as mine, but I wanted to make sure I wasn't ripping anyone
   40               off. I've already got enough issues with small shareholders who are
                    complaining that they're not getting enough and all the rest.

        O'Mahoney   Okay.

        Wright      So it wasn't a tax thing; it was making sure that the value of what I was
                    putting into the companies was adequate so that I didn't rip-off the taxpayer -


                                              Page 34 of 45




CONFIDENTIAL                                                                                     DEFAUS 00560351
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 36 of 46

        Interview Conducted with Craig WRIGHT

                    the shareholders, that I didn't value it too high so that they would come back
                    to me and go, "Oh, you're trying to share and dilute our shareholding." That's
                    what it was all about.

        O'Mahoney   You mentioned before the COCOMO method of valuation.             Is that an
    5               accepted way of —

        Wright      Yes.

        O'Mahoney   — valuing software?

        Wright      Yes. I've - 1 pulled down things from the ATO training site. I have a friend
                    whose IT manager in the ATO and I've also been to IT conferences by the
   10               ATO where that is listed. I've also got a number of internal documents from
                    the ATO that I don't care what you do, I won't tell where I got them from, that
                    say that it's valid.

        O'Mahoney   All right. Well, I will ignore that cryptic final part of that answer, but focusing
                    on the earlier parts of it, you mentioned a friend. Is it the case that a friend
   15               assisted you in the application of this COCOMO method?

        Wright      A number of people have assisted me.

        O'Mahoney   But in respect of this transaction, this licence agreement, did you have the
                    input of a few other people?

        Wright      I had other people help me work on it, yes.

   20   O'Mahoney   And who are they?

        Wright      Well, I don't actually call them a friend any more, Steve McLachlan. He got
                    upset because he was going to be a shareholder and wasn't getting enough.

        O'Mahoney   Okay. And who else?

        Wright      And then Jamie Wilson was also involved in some of it and I had a falling out
   25               with him because he also wanted to run off and sell all my bloody rights to
                    bitcoins and everything like that.

        O'Mahoney   Anyone else?

        Wright      Then there's other people involved in the companies now and it has been
                    reworked and whatever else and checked, so Allan Peterson. I don't know,
   30               probably 10 other people.

        O'Mahoney   Okay. In respect of this specific transaction, this licence agreement, would
                    there be any documents recording either you or the people that you've
                    referred to applying this COCOMO method to come up with a valuation?

        Wright      I've got the COCOMO method. It's fairly simple, actually.

   35   O'Mahoney   No, no, no. I'm not so much worried about what the method is. Time, I'm
                    sure, won't permit you to describe it, but I'm more interested in would there be


        Wright      It's a website.

        O'Mahoney   Okay.

   40   Wright      You fill in the number of lines of code, which is not something that you get to
                    lie about. It's how many lines are there. This many. You put in the figures
                    and it spits out their analysis.

        O'Mahoney   This is really simply quantitative, it just comes down to.

        Wright      Yeah.


                                               Page 35 of 45




CONFIDENTIAL                                                                                      DEFAUS 00560352
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 37 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   Does that strike you as a funny way to value?

        Wright      Software? No. It's the —

        O'Mahoney   Does it have regard at all to the content of the coding?

        Wright      The type of coding, yes.

    5   O'Mahoney   How does it do that?

        Wright      You have to put down what it is. Like, if it's               coding, whatever else, but
                    that's still a factual matter, is it this or is it, so - -

        O'Mahoney   Okay. Well, I will come back to the question. Will there be any documents
                    recording anyone applying this valuation method, yourself included, to this
   10               licence agreement?

        Wright      Yes.

        O'Mahoney   And what documents, what are those documents?

        Wright      There are spreadsheets and there are - there's all the stuff how it got —

        O'Mahoney   Showing calculations?

   15   Wright      Yeah.

        O'Mahoney   Showing —

        Wright      Showing how many lines of code, what kind of code it is. All that's
                    documented.

        O'Mahoney   All right. And looking at the actual agreement itself, it provides for the licensor
   20               having a right to certain intellectual property as software and it makes
                    reference to clear title or title in the relevant software passing upon judgment
                    in the Supreme Court proceedings. Does that accord with your recollection?

        Wright      Yes.

        O'Mahoney   And one —

   25   Wright      The exact terms I don't remember.

        O'Mahoney   Okay, but one curious feature of this is the Supreme Court proceedings didn't
                    have judgment occur, if you like, or handed down until 6 November 2013.

        Wright      But the judgment was also that it would be applied as of 30 September.

        O'Mahoney   All right, but can I ask you this question: how is it that an agreement dated 22
   30               August 2013 can in making provision for certain rights, how can it make
                    reference to a judgment that has not occurred at that time?

        Wright      We thought it would happen earlier and the judgment said to be applied as of
                    30 September, so —

        O'Mahoney   But the judgment doesn't exist as at the date of this licence agreement.

   35   Wright      Well, you tell the Supreme Court that they can't say 30 September.

        O'Mahoney   No. I understand that —

        Wright      The Supreme Court gave me a judgment that said I had to apply it by 30
                    September.

        O'Mahoney   But the relevant judgment was dated 6 November 2013.

   40   Wright      That judgment on that date said I had to apply it as of 30 September.




                                                  Page 36 of 45




CONFIDENTIAL                                                                                           DEFAUS 00560353
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 38 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   Okay. So I appreciate that that judgment may have made orders that affected
                    the situation prior to the date of the judgment. My question is how did it come
                    to be that the actual agreement makes provision for —

        Wright      I already had the software.

    5   O'Mahoney   — the transfer of rights by reference to a judgment that hasn't even —

        Wright      I already had the software, I already had a contract.

        O'Mahoney   — appeared?

        Wright      I already had the physical - like, the copy of the software on the disk. I
                    already had all of that. As far as I was concerned, it was mine, the judgment
   10               was there to finalise and make sure that there was nothing wrong, and yes, it
                    ended up being bloody messy and yes, I got a judgment on 6 November that
                    says backdated to the 30th and, no, I'm not going to argue with the New
                    South Wales Supreme Court and say, "No. Actually, it should be the next
                    quarter and I will update my document."

   15   O'Mahoney   Did the agreement definitely exist before the judgment was handed down?

        Wright      Yes. It was given to the court.

        O'Mahoney   And there's no other explanation for how it is that reference was made to a
                    judgment that wasn't in existence as at the date of the agreement? You've
                    given - that's the total of the explanation?

   20   Wright      I was doing an agreement with myself and other parties in the organisation
                    that I was setting up. We said we were going to do this. It was - 1 thought it
                    would happen much quicker. I thought because everyone was interested
                    when and all the rest from the other side and mine in getting this thing
                    stamped and done, that it would happen quickly. I was wrong. The Supreme
   25               Court doesn't move as quick as I want, the Supreme Court doesn't issue
                    things the way I want. I'm sorry, but I realised that one. Did I issue
                    documents that then said the other? Yes. Did I have the software? Yes. Did
                    I value them in a conservative manner? Yes. Could they be costed as more?
                    Yes. Does it really matter from GST point of view? No, because if it was a
   30               hundred million dollars, it would be 10 million dollars each way and it would
                    still work out at zero.

        Sommers     Sorry, Greg, could I just clarify? The reference in the IPD you've assigned to
                    the statement of claim lodged in the Supreme Court, you're asking how is it
                    that it refers to that —

   35   O'Mahoney   A provision is made —

        Sommers     — and it predates judgment.

        O'Mahoney   It does. Provision is made for the passing of title upon judgment in the
                    Supreme Court proceedings and it's just in circumstances where the judgment
                    is unknown, the date of that is unknown. I just want to understand if there was
   40               an issue —

        Sommers     But you are satisfied that the document was - the document is dated the date
                    that is after the proceedings were commenced. The proceedings had been
                    commenced

        O'Mahoney   There's no doubt about that.

   45   Sommers

        O'Mahoney   Absolutely. Yeah.



                                             Page 37 of 45




CONFIDENTIAL                                                                                 DEFAUS 00560354
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 39 of 46

        Interview Conducted with Craig WRIGHT

        Sommers     So you're note

        O'Mahoney   Certainly.      I appreciate —

        Wright      And I'd given the document to the ATO —

        O'Mahoney   — the proceedings were on foot.

    5   Wright      — in September.

        O'Mahoney   No. I appreciate the proceedings were on foot. Just a few final questions, but


        Wright      I'd given the document to the ATO in September.

        O'Mahoney   Okay. A few final questions to round down. Did you ever register a domain
   10               name with AlBaraka in it?

        Wright      I didn't, no.

        O'Mahoney   Did someone you know?

        Wright      Not that I know. Why?

        O'Mahoney   Do you have the actual wording? Okay. We have some information that a
   15               domain name was registered, that is a variant of or precisely AlBaraka.Asia.
                    Does that ring any bells?

        Wright      No.

        O'Mahoney   All right, then.   If that potentially had nothing to do with you - tell me this, Mr - -


   20   Wright      What's the          I have known that one in AIBaraka.TR as well, but why - what -


        O'Mahoney   AIBaraka.TR?

        Wright      Yes.

        O'Mahoney   Have you had any involvement in that domain name?

   25   Wright      I've been emailing to them.

        O'Mahoney   All right. Around who is AIBaraka.TR?

        Wright      AlBaraka in Turkey as far as I know. The website comes up as Turkey.

        O'Mahoney   And what do you know about AlBaraka in Turkey?

        Wright      They're a mid-sized Islamic bank based in Turkey.          I mean —

   30   O'Mahoney   Have you had any involvement in corresponding with AlBaraka outside of
                    that?

        Wright      I know other people that have.       I've     others at work have been dealing with
                    them.

        O'Mahoney   Okay. And who else at work has been dealing with this AlBaraka T urkey?

   35   Wright      A number of former employees. Alan Peterson has been.

        O'Mahoney   And to what end?

        Wright      Making sure we got the software first of all, making sure that we were able to
                    install it.

        O'Mahoney   So is this the case, that AlBaraka has provided some sort of ongoing
   40               assistance with using or installing the software?



                                                 Page 38 of 45




CONFIDENTIAL                                                                                        DEFAUS 00560355
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 40 of 46

        Interview Conducted with Craig WRIGHT

        Wright      Yes.

        O'Mahoney   And officers of the bank have done that?

        Wright      I'm assuming their officers of the bank.

        O'Mahoney   Why do you say that?

    5   Wright      Because everyone keeps coming up with the - who are these - 1 mean, it
                    worked. I got my software. No, I didn't check any further.

        O'Mahoney   Do you have any reason to doubt that you've been - that these people at your
                    end have been dealing with officers from AlBaraka?

        Wright      Not until you guys got involved.

   10   O'Mahoney   Well, can I say this, Dr Wright, that we've got some information that an entity
                    with AlBaraka in it has a connection to a site, an office in Istanbul, an office - a
                    commercial address in Istanbul and further inquiries have revealed that
                    looking into that commercial address in Istanbul it is a Servcorp office. Now,
                    you might not know what that means, but Servcorp is a company that —

   15   Wright      I know Servcorp. I've used them over here at one stage, but not

        O'Mahoney   To be clear on that for the transcript, Servcorp is a company that specialises
                    in virtual offices.

        Wright      Mm.

        O'Mahoney   That post-modern concept, and tell us this: do you know anything about that?

   20   Wright      No. I don't.

        O'Mahoney   Because the reason I ask is we've also got credit card information of yours,
                    credit card records, showing debt that you have paid, you have made
                    payments to Servcorp Istanbul. What do you know about that?

        Wright      I don't know anything about that. I know I've gone through a few credit cards.

   25   O'Mahoney   You don't know anything at all about any payments that you've made to
                    Servcorp Istanbul?

        Wright      I don't know half my accounts.

        O'Mahoney   All right, but would you have had any reason at any point in time to have
                    made payments to Servcorp Istanbul?

   30   Wright      No.

        O'Mahoney   No?

        Wright      Never. What card was that made on?

        O'Mahoney   I don't know any more specific details at this stage, but I just wanted to ask
                    you —


   35   Wright      Can you get me details

        O'Mahoney   I'm sure we can. No, no, we certainly can.

        Wright      I know if it was Penoptocript that card was canned on me because it was
                    reported as stolen by the bank.

        O'Mahoney   All right. Time will time.

   40   Wright      I don't know what that meant.

        O'Mahoney   What is Penoptocript?



                                                 Page 39 of 45




CONFIDENTIAL                                                                                    DEFAUS 00560356
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 41 of 46

        Interview Conducted with Craig WRIGHT

        Wright      A company

        O'Mahoney   Say that again?

        Wright      A company of mine.

        O'Mahoney   And what does it do?

    5   Wright      Another research thing.    I do research, I do everything else.

        O'Mahoney   And how did it come to be the guarantor of the Seychelles trust?

        Wright      It was involved back when it was first set up with certain rights in there. I don't
                    know anything other than it's meant to be there for Dave and all the rest.

        O'Mahoney   And have you spoken personally to anyone from AlBaraka?

   10   Wright      I spoke to people who I believe worked for AlBaraka.

        O'Mahoney   And what made you believe that?

        Wright      I got my software.

        O'Mahoney   Just that? Do you know the names of those people?

        Wright      No. Off the top of my head I can't, but I - I've got some details, but I don't
   15               even want to try and pronounce them.

        O'Mahoney   All right. Would you have any sort of written records of communication with
                    anyone from —

        Wright      Yes. I do.

        O'Mahoney   — AlBaraka?

   20   Wright      Yes.

        O'Mahoney   And what would those records be directed towards?

        Wright      Emails and things. What do you mean?

        O'Mahoney   Yeah, emails dealing with what?

        Wright      Dealing with getting the software and downloading it and things and payment
   25               and stuff like that.

        O'Mahoney   And was a licence transferred with the AlBaraka software?

        Wright      Not per se, no, because it's source code.

        O'Mahoney   So it's not licensed software?

        Wright      That's not correct in what you're saying. It is source code.

   30   O'Mahoney   And is it the case that inherently source code cannot attract a licence or be
                    licensed. Is that —

        Wright      Well, we got the contract for it and, I mean, it's not like I put in a licensed
                    string. I don't know how I explain this to you, but —

        O'Mahoney   Well, let me —

   35   Wright      — it's the source code.

        O'Mahoney   — ask the question this way: can you obtain licensed source code?

        Wright      I have a licence to use that source code. If you're talking about a licence
                    string, that's not the same thing.

        O'Mahoney   Okay, but in the abstract, can you obtain licensed source code just generally?
   40               Is it possible?


                                              Page 40 of 45




CONFIDENTIAL                                                                                     DEFAUS 00560357
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 42 of 46

        Interview Conducted with Craig WRIGHT

        Wright      Yes.

        O'Mahoney   Okay. And in respect of this AlBaraka transaction, the source code that was
                    acquired, was it licensed?

        Wright      I believe so, yes.

    5   O'Mahoney   What causes you to believe that?

        Wright      I've got a contract saying I get the stuff which is a licence.

        O'Mahoney   And is provision made in the contract, does it represent that it is licensed?

        Wright      Licence, licence string. You use the same word; they're not the same thing.

        O'Mahoney   What does "licence string" mean?

   10   Wright      Like, when you put in a compiled version of a software, an activation code.

        O'Mahoney   And is that a mechanism, what, for activating a licence?

        Wright      Activating a right to use. A "licence" is a legal term, as you well know.

        O'Mahoney   Okay. No, no —

        Wright      I have a right to use source code.

   15   O'Mahoney   All right. Well, we're almost finished. You make this distinction.      Do you say
                    that the contract reflects you acquiring a licensed string?

        Wright      No.

        O'Mahoney   No? Does it reflect you —

        Wright      It's not a license string; it's a right to use source code.

   20   O'Mahoney   All right, but do you say you've got a licence to the software now?

        Wright      Not a licence; I'm licensed. I have a right to use the source code.

        O'Mahoney   All right. And is there any issue about whether or not there is a licence? Are
                    you involved in any dispute, for example, about whether or not —

        Wright      No.

   25   O'Mahoney   — you've obtained licensed software?

        Wright      No. No one has come back to me and said, "No. This isn't licenced." I have
                    the software, the ATO have come out and had a look at it, I've demonstrated
                    it, I've got it working and showed them, I compiled it and had it rung and it has
                    been seen by people.      I've pulled apart source code.

   30   O'Mahoney   And is AlBaraka - as you understand it, is AlBaraka something of a banking
                    pioneering when it comes to crypto currency?

        Wright      They're an Islamic bank. The reason I wanted someone from an Islamic bank
                    is they don't do interest.

        O'Mahoney   All right.

   35   Wright      Bitcoin is deflationary.   It means it has to be treated differently.

        O'Mahoney   In that context have you ever approached the Abu Dhabi Commercial Bank,
                    EFG, Homez, any other Arabic-type banks to obtain software from them?

        Wright      They don't actually have their own software.

        O'Mahoney   Is that right?

   40   Wright      As far as I know.


                                                Page 41 of 45




CONFIDENTIAL                                                                                     DEFAUS 00560358
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 43 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   Okay.

        Wright      Most of those use       or others indirectly, so —

        O'Mahoney   Okay, but we know - do you say that ultimately what was acquired —

        Wright      I've tried to speak to other people about some of these things and getting
    5               copies.

        O'Mahoney   Who else have you approached to acquire software from an Arabic bank or
                    Islamic bank?

        Wright      I've spoken to people I know through Linkedln and Facebook who work in
                    these areas.

   10   O'Mahoney   Okay. And who are they? Who are those people?

        Wright      Jamal something. I would have to look through my list.

        O'Mahoney   Would your records have those names?

        Wright      Probably not.   I mean, I'd have names in Facebook and things like that, but I
                    don't remember exactly what my conversations were about them or anything
   15               like that. I didn't keep them because I didn't get it.

        O'Mahoney   But having decided that you were interested in acquiring software from an
                    Islamic bank, what steps did you take to look at different Islamic banks that
                    might be a source of software?

        Wright      I got told I could get something that suited everything I wanted, I looked into
   20               what their software was. It worked.

        O'Mahoney   Okay, but you did mention before there's some contacts on Linkedln and so
                    forth that —

        Wright      Yes. I looked at —

        O'Mahoney   — presented some other opportunities.

   25   Wright      Yeah.

        O'Mahoney   What - - -

        Wright      I'd even looked at non-Islamic banks.

        O'Mahoney   All right, but what were some other Islamic bank opportunities that you looked
                    at?

   30   Wright      I have to tell you after I looked at my notes.

        O'Mahoney   And would your notes also reveal the people that presented them to you or
                    that —

        Wright      No.

        O'Mahoney   Can you recall anyone —

   35   Wright      I didn't care about —

        O'Mahoney   — that you discussed your interest?

        Wright      Not off the top of my head, no. I didn't really care about the people. I still
                    don't. What I care about is getting this - the code.

        O'Mahoney   Okay.

   40   Wright      I care about my code. I care about the other stuff. I want source code.




                                              Page 42 of 45




CONFIDENTIAL                                                                                   DEFAUS 00560359
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 44 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   But I think, as I understand it, this code is particularly interesting to you
                    because it comes from an Islamic bank and we spoke last week about that.

        Wright      Yes.

        O'Mahoney   The interest dynamics at play in —

    5   Wright      Yes.

        O'Mahoney   — the Islamic world that I'm aware of. Are there any records that reflect you
                    seeking out such software from any other such bank?

        Wright      I negotiated with - well, not such software. I've negotiated with people like
                    Temanos in the last year trying to get something that bloody works. There
   10               was Rubic and others. I mean —

        O'Mahoney   So the answer is "no", is it, that at the time of the AlBaraka acquisition you
                    couldn't show any other documents reflecting that this —

        Wright      I've spoken to other people.

        O'Mahoney   But I'm just trying to dig into that a little bit. You can't name the people, I think
   15               I'm right in saying, you can't name anyone?

        Wright      I don't know.   I would need to go through and look at my Linkedln and
                    Facebook profiles and see who I was talking to at the time, etcetera.       I don't
                    remember —

        O'Mahoney   You mentioned a Jamal. Do you know Jamal's last name?

   20   Wright      I would have to look at Facebook and tell you.

        O'Mahoney   Okay. And you might be able to do that?

        Wright      Yes.

        O'Mahoney   And would there be any written documents reflecting this search —

        Wright      No.

   25   O'Mahoney   — or the efforts to —

        Wright      There's only my notes on the different softwares. I mean, I've got searches
                    on different core banking platforms and things like that, but I don't really care
                    about the people I get it from. I'm sorry if that sound callous or whatever else.
                    I don't. I give a shit about my code. I don't care about the people.

   30   O'Mahoney   All right. Just one moment. I will just very quickly - does anyone have any
                    other questions they would like me to ask Dr Wright? No? You look like you
                    might have —

                    Perhaps just an understanding          Dr Wright, that he spoke with other
                    providers such as Rubic and something starting with T —

   35   Wright      Temanos.

                    Temanos. Thank you.

        O'Mahoney   Yes. Could - just say a little bit about that.

                    Well, just to understand why there's a need to engage those parties if you
                    already had the AlBaraka software          whether there was a deficiency in that
   40               software and so on.

        O'Mahoney   Okay. Just in case that hasn't been picked up by the microphone, the
                    questions along these lines, Dr Wright, that you've mentioned approaching
                    Rubic and Temanos —


                                              Page 43 of 45




CONFIDENTIAL                                                                                        DEFAUS 00560360
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 45 of 46

        Interview Conducted with Craig WRIGHT

        Wright      Mm.

        O'Mahoney   — in the context of talking about the AlBaraka software.

        Wright      Mm.

        O'Mahoney   What gave rise to those approaches? Was it, for example, that there was a
    5               deficiency in the software?

        Wright      There's a deficiency in every software in that it doesn't handle bitcoin properly.

        O'Mahoney   Okay. Let's focus on this one —

        Wright      What I - - -

        O'Mahoney   — this particular software.

   10   Wright      I am talking about this particular software.

        O'Mahoney   Okay.

        Wright      All of it doesn't do everything I want. What I need to do is understand the
                    whole banking process, and strangely enough, no bank will let me sit down
                    and reverse engineer their code with them.

   15   Sommers     What was the particular advantage you saw from Rubic and why was the
                    Rubic software unsuitable?

        Wright      They were supposed to teach me how it worked.

        Sommers     And —

        O'Mahoney   And who was your point of contact there?

   20   Wright      Roger Manu.

        O'Mahoney   M-a-n-u?

        Wright      I would have to check that. I don't remember how I spelt his name.

        O'Mahoney   All right. Around what —

        Wright      We had a contract with them, they fucked up and didn't deliver.

   25   O'Mahoney   Okay. And what about the Temanos? Who was your contact there?

        Wright      I don't remember his name. I can get it to you.

        O'Mahoney   And would there be documents —

        Wright      I'm not a people person.

        O'Mahoney   Okay. Would there be documents evidencing your interaction with those two
   30               entities in respect to the AlBaraka —

        Wright      Yes.

        O'Mahoney   — software?

        Wright      No.

        O'Mahoney   "Yes" or "no"?

   35   Wright      Yes, interactions with them; no to AlBaraka software. They didn't know - 1
                    mean, I didn't tell any of them about the other things. I didn't want to because
                    it was competition with what they were doing. Temanos didn't want me -
                    Rubic didn't want me to build my own; they wanted to control things and
                    sandbox it. What I wanted to do was build my own, my own core banking
   40               platform built on bitcoin. That's what I'm doing.



                                               Page 44 of 45




CONFIDENTIAL                                                                                  DEFAUS 00560361
   Case 9:18-cv-80176-BB Document 547-4 Entered on FLSD Docket 06/01/2020 Page 46 of 46

        Interview Conducted with Craig WRIGHT

        O'Mahoney   And is that - will that be, to your mind, the first such bitcoin bank, if you like?
        Wright      Yes.

        O'Mahoney   I just in doing some searches during the week have revealed that there do
                    seem to be some bitcoin ATMs already in existence. Are they —

    5   Wright      ATMs, not banks.

        O'Mahoney   So there's a difference?

        Wright      It's not a - yes, a very big difference. It's a depository, a full online banking
                    platform. Being able to go and get a print-out of a QR code at a machine is
                    not the same as having loans and having banking platforms that allow you to
   10               transfer money, that allow you to invest. That all the stuff - if you look at what
                    NetBank does on Commonwealth Bank, all of that, that's what I want to build
                    into bitcoin.

        O'Mahoney   All right.

        Sommers     There are detailed contracts with Rubic and there was a dispute in relation to
   15               Rubic where we were unable to act because of a conflict and so there are
                    separate proceedings and so —

        O'Mahoney   All right, yeah.

        Sommers     — Dr Wright through his other lawyers can provide you with that detail if you
                    need it.

   20   O'Mahoney   All right, then.

        Wright      And, yes, our contract there was fucked up too. We didn't involve everyone in
                    the beginning. It was a contract, it was drafted, we got screwed on it.

        O'Mahoney   All right. Well - - -

        Wright      Like many other ones I've done.

   25   O'Mahoney   — thank you, Dr Wright. That concludes the questioning and for the record
                    it's now 6.29 and that will be the end of the interview. Thank you.




                                               Page 45 of 45




CONFIDENTIAL                                                                                     DEFAUS 00560362
